Exhibit 10.1

 

PACIFIC PREMIER BANCORP, INC.

 

as Issuer

 

 

INDENTURE

 

Dated as of March 25, 2004

 

 

WILMINGTON TRUST COMPANY

 

as Trustee

 

 

FLOATING RATE JUNIOR SUBORDINATED DEBT SECURITIES DUE 2034

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

 

 

 

 

 

Section 1.01

Definitions.

 

 

 

 

 

 

ARTICLE II

DEBT SECURITIES

 

 

 

 

 

 

 

Section 2.01

Authentication and Dating.

 

 

Section 2.02

Form of Trustee’s Certificate of Authentication.

 

 

Section 2.03

Form and Denomination of Debt Securities.

 

 

Section 2.04

Execution of Debt Securities.

 

 

Section 2.05

Exchange and Registration of Transfer of Debt Securities.

 

 

Section 2.06

Mutilated, Destroyed, Lost or Stolen Debt Securities.

 

 

Section 2.07

Temporary Debt Securities.

 

 

Section 2.08

Payment of Interest.

 

 

Section 2.09

Cancellation of Debt Securities Paid, etc.

 

 

Section 2.10

Computation of Interest.

 

 

Section 2.11

Extension of Interest Payment Period.

 

 

Section 2.12

CUSIP Numbers.

 

 

 

 

 

 

ARTICLE III

PARTICULAR COVENANTS OF THE COMPANY

 

 

 

 

 

 

 

Section 3.01

Payment of Principal, Premium and Interest; Agreed Treatment of the Debt
Securities.

 

 

Section 3.02

Offices for Notices and Payments, etc.

 

 

Section 3.03

Appointments to Fill Vacancies in Trustee’s Office.

 

 

Section 3.04

Provision as to Paying Agent.

 

 

Section 3.05

Certificate to Trustee.

 

 

Section 3.06

Additional Amounts.

 

 

Section 3.07

Compliance with Consolidation Provisions.

 

 

Section 3.08

Limitation on Dividends.

 

 

Section 3.09

Covenants as to the Trust.

 

 

 

 

 

 

ARTICLE IV

LISTS

 

 

 

 

 

 

 

 

Section 4.01

Securityholders’ Lists.

 

 

Section 4.02

Preservation and Disclosure of Lists.

 

 

Section 4.03

Financial and Other Information.

 

 

 

 

 

 

ARTICLE V

REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS

 

 

 

 

 

 

 

Section 5.01

Events of Default.

 

 

Section 5.02

Payment of Debt Securities on Default; Suit Therefor.

 

 

Section 5.03

Application of Moneys Collected by Trustee.

 

 

Section 5.04

Proceedings by Securityholders.

 

 

i

--------------------------------------------------------------------------------


 

 

Section 5.05

Proceedings by Trustee.

 

 

Section 5.06

Remedies Cumulative and Continuing.

 

 

Section 5.07

Direction of Proceedings and Waiver of Defaults by Majority of Securityholders.

 

 

Section 5.08

Notice of Defaults.

 

 

Section 5.09

Undertaking to Pay Costs.

 

 

 

 

 

 

ARTICLE VI

CONCERNING THE TRUSTEE

 

 

 

 

 

 

 

Section 6.01

Duties and Responsibilities of Trustee.

 

 

Section 6.02

Reliance on Documents, Opinions, etc.

 

 

Section 6.03

No Responsibility for Recitals, etc.

 

 

Section 6.04

Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May
Own Debt Securities.

 

 

Section 6.05

Moneys to be Held in Trust.

 

 

Section 6.06

Compensation and Expenses of Trustee.

 

 

Section 6.07

Officers’ Certificate as Evidence.

 

 

Section 6.08

Eligibility of Trustee.

 

 

Section 6.09

Resignation or Removal of Trustee.

 

 

Section 6.10

Acceptance by Successor Trustee.

 

 

Section 6.11

Succession by Merger, etc.

 

 

Section 6.12

Authenticating Agents.

 

 

 

 

 

 

ARTICLE VII

CONCERNING THE SECURITYHOLDERS

 

 

 

 

 

 

 

Section 7.01

Action by Securityholders.

 

 

Section 7.02

Proof of Execution by Securityholders.

 

 

Section 7.03

Who Are Deemed Absolute Owners.

 

 

Section 7.04

Debt Securities Owned by Company Deemed Not Outstanding.

 

 

Section 7.05

Revocation of Consents; Future Holders Bound.

 

 

 

 

 

 

ARTICLE VIII

SECURITYHOLDERS’ MEETINGS

 

 

 

 

 

 

 

Section 8.01

Purposes of Meetings.

 

 

Section 8.02

Call of Meetings by Trustee.

 

 

Section 8.03

Call of Meetings by Company or Securityholders.

 

 

Section 8.04

Qualifications for Voting.

 

 

Section 8.05

Regulations.

 

 

Section 8.06

Voting.

 

 

Section 8.07

Quorum; Actions.

 

 

 

 

 

 

ARTICLE IX

SUPPLEMENTAL INDENTURES

 

 

 

 

 

 

 

Section 9.01

Supplemental Indentures without Consent of Securityholders.

 

 

Section 9.02

Supplemental Indentures with Consent of Securityholders.

 

 

Section 9.03

Effect of Supplemental Indentures.

 

 

ii

--------------------------------------------------------------------------------


 

 

Section 9.04

Notation on Debt Securities.

 

 

Section 9.05

Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee.

 

 

 

 

 

 

ARTICLE X

REDEMPTION OF SECURITIES

 

 

 

 

 

 

 

Section 10.01

Optional Redemption.

 

 

Section 10.02

Special Event Redemption.

 

 

Section 10.03

Notice of Redemption; Selection of Debt Securities.

 

 

Section 10.04

Payment of Debt Securities Called for Redemption.

 

 

 

 

 

 

ARTICLE XI

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 

 

 

 

 

 

 

Section 11.01

Company May Consolidate, etc., on Certain Terms.

 

 

Section 11.02

Successor Entity to be Substituted.

 

 

Section 11.03

Opinion of Counsel to be Given to Trustee.

 

 

 

 

 

 

ARTICLE XII

SATISFACTION AND DISCHARGE OF INDENTURE

 

 

 

 

 

 

 

Section 12.01

Discharge of Indenture.

 

 

Section 12.02

Deposited Moneys to be Held in Trust by Trustee.

 

 

Section 12.03

Paying Agent to Repay Moneys Held.

 

 

Section 12.04

Return of Unclaimed Moneys.

 

 

 

 

 

 

ARTICLE XIII

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

 

 

 

 

 

 

 

Section 13.01

Indenture and Debt Securities Solely Corporate Obligations.

 

 

 

 

 

 

ARTICLE XIV

MISCELLANEOUS PROVISIONS

 

 

 

 

 

 

 

Section 14.01

Successors.

 

 

Section 14.02

Official Acts by Successor Entity.

 

 

Section 14.03

Surrender of Company Powers.

 

 

Section 14.04

Addresses for Notices, etc.

 

 

Section 14.05

Governing Law.

 

 

Section 14.06

Evidence of Compliance with Conditions Precedent.

 

 

Section 14.07

Business Day Convention.

 

 

Section 14.08

Table of Contents, Headings, etc.

 

 

Section 14.09

Execution in Counterparts.

 

 

Section 14.10

Separability.

 

 

Section 14.11

Assignment.

 

 

Section 14.12

Acknowledgment of Rights.

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XV

SUBORDINATION OF DEBT SECURITIES

 

 

 

 

 

 

 

Section 15.01

Agreement to Subordinate.

 

 

Section 15.02

Default on Senior Indebtedness.

 

 

Section 15.03

Liquidation; Dissolution; Bankruptcy.

 

 

Section 15.04

Subrogation.

 

 

Section 15.05

Trustee to Effectuate Subordination.

 

 

Section 15.06

Notice by the Company.

 

 

Section 15.07

Rights of the Trustee; Holders of Senior Indebtedness.

 

 

Section 15.08

Subordination May Not Be Impaired.

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

EXHIBIT A

Form of Debt Security

 

 

iv

--------------------------------------------------------------------------------


 

THIS INDENTURE, dated as of March 25, 2004, between PACIFIC PREMIER BANCORP,
INC., a savings and loan holding company incorporated in the State of Delaware
(hereinafter sometimes called the “Company”), and Wilmington Trust Company, a
Delaware banking corporation, as trustee (hereinafter sometimes called the
“Trustee”).

 

W I T N E S S E T H :

 

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issuance of its Floating Rate Junior Subordinated Debt Securities due 2034 (the
“Debt Securities”) under this Indenture and to provide, among other things, for
the execution and authentication, delivery and administration thereof, the
Company has duly authorized the execution of this Indenture.

 

NOW, THEREFORE, in consideration of the premises, and the purchase of the Debt
Securities by the holders thereof, the Company covenants and agrees with the
Trustee for the equal and proportionate benefit of the respective holders from
time to time of the Debt Securities as follows:

 


ARTICLE I
DEFINITIONS

 

Section 1.01           Definitions.

 

The terms defined in this Section 1.01 (except as herein otherwise expressly
provided or unless the context otherwise requires) for all purposes of this
Indenture and of any indenture supplemental hereto shall have the respective
meanings specified in this Section 1.01. All accounting terms used herein and
not expressly defined shall have the meanings assigned to such terms in
accordance with generally accepted accounting principles and the term “generally
accepted accounting principles” means such accounting principles as are
generally accepted in the United States at the time of any computation.  The
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Indenture as a whole and not to any particular Article, Section or other
subdivision.

 

“Additional Amounts” has the meaning set forth in Section 3.06.

 

“Additional Provisions” has the meaning set forth in Section 15.01.

 

“Administrative Action” has the meaning specified within the definition of “Tax
Event” in this Section 1.01.

 

“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act of 1933, as amended, or any successor rule thereunder.

 

“Authenticating Agent” means any agent or agents of the Trustee which at the
time shall be appointed and acting pursuant to Section 6.12.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

 

--------------------------------------------------------------------------------


 

“Board of Directors” means the board of directors or the executive committee or
any other duly authorized designated officers of the Company.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification
and delivered to the Trustee.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in Wilmington, Delaware, The City of New York or
Sacramento, California are permitted or required by law or executive order to
close.

 

“Calculation Agent” means the Person identified as “Trustee” in the first
paragraph hereof with respect to the Debt Securities and the Institutional
Trustee with respect to the Trust Securities.

 

“Capital Securities” means undivided beneficial interests in the assets of the
Trust which are designated as “MMCapSSM” and rank pari passu with Common
Securities issued by the Trust; provided, however, that if an Event of Default
(as defined in the Declaration) has occurred and is continuing, the rights of
holders of such Common Securities to payment in respect of distributions and
payments upon liquidation, redemption and otherwise are subordinated to the
rights of holders of such Capital Securities.

 

“Capital Securities Guarantee” means the guarantee agreement that the Company
will enter into with Wilmington Trust Company or other Persons that operates
directly or indirectly for the benefit of holders of Capital Securities of the
Trust.

 

“Capital Treatment Event” means, if the Company is organized and existing under
the laws of the United States or any state thereof or the District of Columbia,
the receipt by the Company and the Trust of an Opinion of Counsel experienced in
such matters to the effect that, as a result of (a) any amendment to, or change
in, the laws, rules or regulations of the United States or any political
subdivision thereof or therein, or any rules, guidelines or policies of an
applicable regulatory authority for the Company or (b) any official or
administrative pronouncement or action or decision interpreting or applying such
laws, rules or regulations, which amendment or change is effective or which
pronouncement, action or decision is announced on or after the date of original
issuance of the Debt Securities, there is more than an insubstantial risk that
the Company will not, within 90 days of the date of such opinion, be entitled to
treat an amount equal to the aggregate Liquidation Amount of the Capital
Securities as “Tier 1 Capital” (or its then equivalent) if the Company (or its
successors) were subject to such capital requirement, applied as if the Company
(or its successors) were a bank holding company for purposes of the capital
adequacy guidelines of the Federal Reserve (or any successor regulatory
authority with jurisdiction over bank holding companies), or any capital
adequacy guidelines as then in effect and applicable to the Company; provided,
however, that the distribution of the Debt Securities in connection with the
liquidation of the Trust by the Company shall not in and of itself constitute a
Capital Treatment Event unless such liquidation shall have occurred in
connection with a Tax Event or an Investment Company Event.

 

2

--------------------------------------------------------------------------------


 

“Certificate” means a certificate signed by any one of the principal executive
officer, the principal financial officer or the principal accounting officer of
the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Securities” means undivided beneficial interests in the assets of the
Trust which are designated as “Common Securities” and rank pari passu with
Capital Securities issued by the Trust; provided, however, that if an Event of
Default (as defined in the Declaration) has occurred and is continuing, the
rights of holders of such Common Securities to payment in respect of
distributions and payments upon liquidation, redemption and otherwise are
subordinated to the rights of holders of such Capital Securities.

 

“Company” means PACIFIC PREMIER BANCORP, INC., a savings and loan holding
company incorporated in the State of Delaware, and, subject to the provisions of
Article XI, shall include its successors and assigns.

 

“Debt Security” or “Debt Securities” has the meaning stated in the first recital
of this Indenture.

 

“Debt Security Register” has the meaning specified in Section 2.05.

 

“Declaration” means the Amended and Restated Declaration of Trust of the Trust,
dated as of March 25, 2004, as amended or supplemented from time to time.

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulted Interest” has the meaning set forth in Section 2.08.

 

“Deferred Interest” has the meaning set forth in Section 2.11.

 

“Event of Default” means any event specified in Section 5.01, which has
continued for the period of time, if any, and after the giving of the notice, if
any, therein designated.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Extension Period” has the meaning set forth in Section 2.11.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

“Indenture” means this Indenture as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented, or both.

 

“Institutional Trustee” has the meaning set forth in the Declaration.

 

“Interest Payment Date” means January 7, April 7, July 7 and October 7 of each
year, commencing on July 7, 2004, subject to Section 14.07.

 

3

--------------------------------------------------------------------------------


 

“Interest Period” has the meaning set forth in Section 2.08.

 

“Interest Rate” means, with respect to any Interest Period, a per annum rate of
interest equal to LIBOR, as determined on the LIBOR Determination Date for such
Interest Period (or, in the case of the first Interest Period, will be 1.11%),
plus 2.75%; provided, however, that the Interest Rate for any Interest Period
may not exceed the highest rate permitted by New York law, as the same may be
modified by United States law of general application.

 

“Investment Company Event” means the receipt by the Company and the Trust of an
Opinion of Counsel experienced in such matters to the effect that, as a result
of a change in law or regulation or written change in interpretation or
application of law or regulation by any legislative body, court, governmental
agency or regulatory authority, there is more than an insubstantial risk that
the Trust is or, within 90 days of the date of such opinion will be, considered
an “investment company” that is required to be registered under the Investment
Company Act of 1940, as amended, which change becomes effective or would become
effective, as the case may be, on or after the date of the original issuance of
the Debt Securities.

 

“LIBOR” means the London Interbank Offered Rate for three-month U.S. Dollar
deposits in Europe as determined by the Calculation Agent according to Section
2.10(b).

 

“LIBOR Banking Day” has the meaning set forth in Section 2.10(b)(i).

 

“LIBOR Business Day” has the meaning set forth in Section 2.10(b)(i).

 

“LIBOR Determination Date” has the meaning set forth in Section 2.10(b)(i).

 

“Liquidation Amount” means the liquidation amount of $1,000 per Trust Security.

 

“Maturity Date” means April 6, 2034, subject to Section 14.07.

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the Vice Chairman, the President or any Vice President, and by the Chief
Financial Officer, the Treasurer, an Assistant Treasurer, the Comptroller, an
Assistant Comptroller, the Secretary or an Assistant Secretary of the Company,
and delivered to the Trustee.  Each such certificate shall include the
statements provided for in Section 14.06 if and to the extent required by the
provisions of such Section.

 

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company or may be other counsel
reasonably satisfactory to the Trustee.  Each such opinion shall include the
statements provided for in Section 14.06 if and to the extent required by the
provisions of such Section.

 

The term “outstanding,” when used with reference to Debt Securities, subject to
the provisions of Section 7.04, means, as of any particular time, all Debt
Securities authenticated and delivered by the Trustee or the Authenticating
Agent under this Indenture, except

 

(a)           Debt Securities theretofore canceled by the Trustee or the
Authenticating Agent or delivered to the Trustee for cancellation;

 

4

--------------------------------------------------------------------------------


 

(b)           Debt Securities, or portions thereof, for the payment or
redemption of which moneys in the necessary amount shall have been deposited in
trust with the Trustee or with any Paying Agent (other than the Company) or
shall have been set aside and segregated in trust by the Company (if the Company
shall act as its own Paying Agent); provided, that, if such Debt Securities, or
portions thereof, are to be redeemed prior to maturity thereof, notice of such
redemption shall have been given as provided in Articles X and XIV or provision
satisfactory to the Trustee shall have been made for giving such notice; and

 

(c)           Debt Securities paid pursuant to Section 2.06 or in lieu of or in
substitution for which other Debt Securities shall have been authenticated and
delivered pursuant to the terms of Section 2.06 unless proof satisfactory to the
Company and the Trustee is presented that any such Debt Securities are held by
bona fide holders in due course.

 

“Optional Redemption Date” has the meaning set forth in Section 10.01.

 

“Optional Redemption Price” means an amount in cash equal to 100% of the
principal amount of the Debt Securities being redeemed plus unpaid interest
accrued on such Debt Securities to the related Optional Redemption Date.

 

“OTS” means the Office of Thrift Supervision.

 

“Paying Agent” has the meaning set forth in Section 3.04(e).

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

 

“Predecessor Security” of any particular Debt Security means every previous Debt
Security evidencing all or a portion of the same debt as that evidenced by such
particular Debt Security; and, for the purposes of this definition, any Debt
Security authenticated and delivered under Section 2.06 in lieu of a lost,
destroyed or stolen Debt Security shall be deemed to evidence the same debt as
the lost, destroyed or stolen Debt Security.

 

“Principal Office of the Trustee” means the office of the Trustee at which at
any particular time its corporate trust business shall be principally
administered, which at all times shall be located within the United States and
at the time of the execution of this Indenture shall be Rodney Square North,
1100 North Market Street, Wilmington, DE 19890-0001.

 

“Reference Banks” has the meaning set forth in Section 2.10(b)(ii).

 

“Resale Restriction Termination Date” means, with respect to any Debt Security,
the date which is the later of (i) two years (or such shorter period of time as
permitted by Rule 144(k) under the Securities Act) after the later of (y) the
date of original issuance of such Debt Security and (z) the last date on which
the Company or any Affiliate (as defined in Rule 405 under the Securities Act)
of the Company was the holder of such Debt Security (or any predecessor thereto)
and (ii) such later date, if any, as may be required by any subsequent change in
applicable law.

 

5

--------------------------------------------------------------------------------


 

“Responsible Officer” means, with respect to the Trustee, any officer within the
Principal Office of the Trustee with direct responsibility for the
administration of the Indenture, including any vice-president, any assistant
vice-president, any secretary, any assistant secretary, the treasurer, any
assistant treasurer, any trust officer or other officer of the Principal Office
of the Trustee customarily performing functions similar to those performed by
any of the above designated officers and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securityholder,” “holder of Debt Securities” or other similar terms, means any
Person in whose name at the time a particular Debt Security is registered on the
Debt Security Register.

 

“Senior Indebtedness” means, with respect to the Company, (i) the principal,
premium, if any, and interest in respect of (A) indebtedness of the Company for
money borrowed and (B) indebtedness evidenced by securities, debentures, notes,
bonds or other similar instruments issued by the Company, (ii) all capital lease
obligations of the Company, (iii) all obligations of the Company issued or
assumed as the deferred purchase price of property, all conditional sale
obligations of the Company and all obligations of the Company under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business), (iv) all obligations of the Company for the
reimbursement of any letter of credit, any banker’s acceptance, any security
purchase facility, any repurchase agreement or similar arrangement, any interest
rate swap, any other hedging arrangement, any obligation under options or any
similar credit or other transaction, (v) all obligations of the type referred to
in clauses (i) through (iv) above of other Persons for the payment of which the
Company is responsible or liable as obligor, guarantor or otherwise and (vi) all
obligations of the type referred to in clauses (i) through (v) above of other
Persons secured by any lien on any property or asset of the Company (whether or
not such obligation is assumed by the Company), whether incurred on or prior to
the date of this Indenture or thereafter incurred, unless, with the prior
approval of the OTS if not otherwise generally approved, it is provided in the
instrument creating or evidencing the same or pursuant to which the same is
outstanding that such obligations are not superior or are pari passu in right of
payment to the Debt Securities; provided, however, that Senior Indebtedness
shall not include (A) any debt securities issued to any trust other than the
Trust (or a trustee of such trust) that is a financing vehicle of the Company (a
“financing entity”), in connection with the issuance by such financing entity of
equity or other securities in transactions substantially similar in structure to
the transactions contemplated hereunder and in the Declaration or (B) any
guarantees of the Company in respect of the equity or other securities of any
financing entity referred to in clause (A) above.

 

“Special Event” means any of a Tax Event, an Investment Company Event or a
Capital Treatment Event.

 

“Special Redemption Date” has the meaning set forth in Section 10.02.

 

6

--------------------------------------------------------------------------------


 

“Special Redemption Price” means, with respect to the redemption of any Debt
Security following a Special Event, an amount in cash equal to 103.525% of the
principal amount of Debt Securities to be redeemed prior to April 7, 2005 and
thereafter equal to the percentage of the principal amount of the Debt
Securities that is specified below for the Special Redemption Date plus, in each
case, unpaid interest accrued thereon to the Special Redemption Date:

 

Special Redemption During the 12-Month
Period Beginning April 7,

 

Percentage of Principal Amount

 

 

 

 

 

2005

 

103.140

%

 

 

 

 

2006

 

102.355

%

 

 

 

 

2007

 

101.570

%

 

 

 

 

2008

 

100.785

%

 

 

 

 

2009 and thereafter

 

100.000

%

 

“Subsidiary” means, with respect to any Person, (i) any corporation, at least a
majority of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or one or more of its Subsidiaries or by such Person
and one or more of its Subsidiaries, (ii) any general partnership, joint venture
or similar entity, at least a majority of the outstanding partnership or similar
interests of which shall at the time be owned by such Person or one or more of
its Subsidiaries or by such Person and one or more of its Subsidiaries, and
(iii) any limited partnership of which such Person or any of its Subsidiaries is
a general partner.  For the purposes of this definition, “voting stock” means
shares, interests, participations or other equivalents in the equity interest
(however designated) in such Person having ordinary voting power for the
election of a majority of the directors (or the equivalent) of such Person,
other than shares, interests, participations or other equivalents having such
power only by reason of the occurrence of a contingency.

 

“Tax Event” means the receipt by the Company and the Trust of an Opinion of
Counsel experienced in such matters to the effect that, as a result of any
amendment to or change (including any announced prospective change) in the laws
or any regulations thereunder of the United States or any political subdivision
or taxing authority thereof or therein, or as a result of any official
administrative pronouncement (including any private letter ruling, technical
advice memorandum, regulatory procedure, notice or announcement (an
“Administrative Action”)) or judicial decision interpreting or applying such
laws or regulations, regardless of whether such Administrative Action or
judicial decision is issued to or in connection with a proceeding involving the
Company or the Trust and whether or not subject to review or appeal, which
amendment, clarification, change, Administrative Action or decision is enacted,
promulgated or announced, in each case on or after the date of original issuance
of the Debt Securities, there is more than an insubstantial risk that: (i) the
Trust is, or will be within 90 days of the date of such opinion, subject to
United States federal income tax with respect to income received or accrued on
the Debt Securities; (ii) if the Company is organized and existing under the
laws of the United

 

7

--------------------------------------------------------------------------------


 

States or any state thereof or the District of Columbia, interest payable by the
Company on the Debt Securities is not, or within 90 days of the date of such
opinion, will not be, deductible by the Company, in whole or in part, for United
States federal income tax purposes; or (iii) the Trust is, or will be within 90
days of the date of such opinion, subject to or otherwise required to pay, or
required to withhold from distributions to holders of Trust Securities, more
than a de minimis amount of other taxes (including withholding taxes), duties,
assessments or other governmental charges.

 

“Telerate Page 3750” has the meaning set forth in Section 2.10(b)(I).

 

“Trust” means PPBI Trust I, the Delaware statutory trust, or any other similar
trust created for the purpose of issuing Capital Securities in connection with
the issuance of Debt Securities under this Indenture, of which the Company is
the sponsor.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time, or any successor legislation.

 

“Trust Securities” means Common Securities and Capital Securities of the Trust.

 

“Trustee” means the Person identified as “Trustee” in the first paragraph
hereof, and, subject to the provisions of Article VI hereof, shall also include
its successors and assigns as Trustee hereunder.

 

“United States” means the United States of America and the District of Columbia.

 

“U.S. Person” has the meaning given to United States Person as set forth in
Section 7701(a)(30) of the Code.

 

ARTICLE II
DEBT SECURITIES

 


SECTION 2.01           AUTHENTICATION AND DATING.


 

Upon the execution and delivery of this Indenture, or from time to time
thereafter, Debt Securities in an aggregate principal amount not in excess of
$10,310,000 may be executed and delivered by the Company to the Trustee for
authentication, and the Trustee shall thereupon authenticate and make available
for delivery said Debt Securities to or upon the written order of the Company,
signed by its Chairman of the Board of Directors, Vice Chairman, President or
Chief Financial Officer or one of its Vice Presidents, without any further
action by the Company hereunder.  In authenticating such Debt Securities, and
accepting the additional responsibilities under this Indenture in relation to
such Debt Securities, the Trustee shall be entitled to receive, and (subject to
Section 6.01) shall be fully protected in relying upon a copy of any Board
Resolution or Board Resolutions relating thereto and, if applicable, an
appropriate record of any action taken pursuant to such resolution, in each case
certified by the Secretary or an Assistant Secretary or other officers with
appropriate delegated authority of the Company as the case may be.

 

8

--------------------------------------------------------------------------------


 

The Trustee shall have the right to decline to authenticate and deliver any Debt
Securities under this Section if the Trustee, being advised by counsel,
determines that such action may not lawfully be taken or if a Responsible
Officer of the Trustee in good faith shall determine that such action would
expose the Trustee to personal liability to existing Securityholders.

 

The definitive Debt Securities shall be typed, printed, lithographed or engraved
on steel engraved borders or may be produced in any other manner, all as
determined by the officers executing such Debt Securities, as evidenced by their
execution of such Debt Securities.

 


SECTION 2.02           FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION.


 

The Trustee’s certificate of authentication on all Debt Securities shall be in
substantially the following form:

 

This is one of the Debt Securities referred to in the within-mentioned
Indenture.

 

 

Wilmington Trust Company,

 

 

not in its individual capacity

 

 

but solely as trustee

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

Section 2.03           Form and Denomination of Debt Securities.

 

The Debt Securities shall be substantially in the form of Exhibit A hereto.  The
Debt Securities shall be in registered, certificated form without coupons and in
minimum denominations of $100,000 and any multiple of $1,000 in excess thereof. 
The Debt Securities shall be numbered, lettered, or otherwise distinguished in
such manner or in accordance with such plans as the officers executing the same
may determine with the approval of the Trustee as evidenced by the execution and
authentication thereof.

 


SECTION 2.04           EXECUTION OF DEBT SECURITIES.


 

The Debt Securities shall be signed in the name and on behalf of the Company by
the manual or facsimile signature of its Chairman of the Board of Directors,
Vice Chairman, President or Chief Financial Officer or one of its Executive Vice
Presidents, Senior Vice Presidents or Vice Presidents, under its corporate seal
(if legally required) which may be affixed thereto or printed, engraved or
otherwise reproduced thereon, by facsimile or otherwise, and which need not be
attested.  Only such Debt Securities as shall bear thereon a certificate of
authentication substantially in the form herein before recited, executed by the
Trustee or the Authenticating Agent by the manual signature of an authorized
officer, shall be entitled to the benefits of this Indenture or be valid or
obligatory for any purpose.  Such certificate by the Trustee or the
Authenticating Agent upon any Debt Security executed by the Company shall be
conclusive evidence that the Debt Security so authenticated has been duly
authenticated and delivered hereunder and that the holder is entitled to the
benefits of this Indenture.

 

9

--------------------------------------------------------------------------------


 

In case any officer of the Company who shall have signed any of the Debt
Securities shall cease to be such officer before the Debt Securities so signed
shall have been authenticated and delivered by the Trustee or the Authenticating
Agent, or disposed of by the Company, such Debt Securities nevertheless may be
authenticated and delivered or disposed of as though the Person who signed such
Debt Securities had not ceased to be such officer of the Company; and any Debt
Security may be signed on behalf of the Company by such Persons as, at the
actual date of the execution of such Debt Security, shall be the proper officers
of the Company, although at the date of the execution of this Indenture any such
person was not such an officer.

 

Every Debt Security shall be dated the date of its authentication.

 


SECTION 2.05           EXCHANGE AND REGISTRATION OF TRANSFER OF DEBT SECURITIES.


 

The Company shall cause to be kept, at the office or agency maintained for the
purpose of registration of transfer and for exchange as provided in Section
3.02, a register (the “Debt Security Register”) for the Debt Securities issued
hereunder in which, subject to such reasonable regulations as it may prescribe,
the Company shall provide for the registration and transfer of all Debt
Securities as provided in this Article II.  Such register shall be in written
form or in any other form capable of being converted into written form within a
reasonable time.

 

Debt Securities to be exchanged may be surrendered at the Principal Office of
the Trustee or at any office or agency to be maintained by the Company for such
purpose as provided in Section 3.02, and the Company shall execute, the Company
or the Trustee shall register and the Trustee or the Authenticating Agent shall
authenticate and make available for delivery in exchange therefor, the Debt
Security or Debt Securities which the Securityholder making the exchange shall
be entitled to receive.  Upon due presentment for registration of transfer of
any Debt Security at the Principal Office of the Trustee or at any office or
agency of the Company maintained for such purpose as provided in Section 3.02,
the Company shall execute, the Company or the Trustee shall register and the
Trustee or the Authenticating Agent shall authenticate and make available for
delivery in the name of the transferee or transferees, a new Debt Security for a
like aggregate principal amount. Registration or registration of transfer of any
Debt Security by the Trustee or by any agent of the Company appointed pursuant
to Section 3.02, and delivery of such Debt Security, shall be deemed to complete
the registration or registration of transfer of such Debt Security.

 

All Debt Securities presented for registration of transfer or for exchange or
payment shall (if so required by the Company or the Trustee or the
Authenticating Agent) be duly endorsed by, or be accompanied by, a written
instrument or instruments of transfer in form satisfactory to the Company and
either the Trustee or the Authenticating Agent duly executed by, the holder or
such holder’s attorney duly authorized in writing.

 

No service charge shall be made for any exchange or registration of transfer of
Debt Securities, but the Company or the Trustee may require payment of a sum
sufficient to cover any tax, fee or other governmental charge that may be
imposed in connection therewith other than exchanges pursuant to Section 2.07,
Section 9.04 or Section 10.04 not involving any transfer.

 

10

--------------------------------------------------------------------------------


 

The Company or the Trustee shall not be required to exchange or register a
transfer of any Debt Security for a period of 15 days immediately preceding the
date of selection of Debt Securities for redemption.

 

Notwithstanding the foregoing, Debt Securities may not be transferred prior to
the Resale Restriction Termination Date except in compliance with the legend set
forth below, unless otherwise determined by the Company in accordance with
applicable law, which legend shall be placed on each Debt Security:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY
BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) TWO YEARS (OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k) UNDER THE SECURITIES
ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND (Z) THE
LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE (AS DEFINED IN RULE 405 UNDER
THE SECURITIES ACT) OF THE COMPANY WAS THE HOLDER OF THIS SECURITY OR SUCH
INTEREST OR PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY (A)
TO THE COMPANY, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER”, AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3), (7) OR (8) OF
RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY OR SUCH
INTEREST OR PARTICIPATION FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-US PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER,
SALE

 

11

--------------------------------------------------------------------------------


 

OR TRANSFER PURSUANT TO CLAUSE (C) OR (E) ABOVE TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT IN
ACCORDANCE WITH THE INDENTURE, A COPY OF WHICH MAY BE OBTAINED FROM THE
COMPANY.  THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN,
BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, AGREES THAT IT WILL
COMPLY WITH THE FOREGOING RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, UNLESS SUCH
PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38,
90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF
THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT PROHIBITED BY SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING. 
ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR
THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO APPLICABLE
STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $100,000 AND MULTIPLES OF $1,000 IN

 

12

--------------------------------------------------------------------------------


 

EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN DENOMINATIONS OF
LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.
ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS
SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN FOR ANY PURPOSE, INCLUDING, BUT
NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS SECURITY OR SUCH INTEREST
OR PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN.

 

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”).  THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF THE
DEPOSITORS AND THE CLAIMS OF GENERAL AND SECURED CREDITORS OF THE COMPANY, IS
INELIGIBLE AS COLLATERAL FOR A LOAN BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
AND IS NOT SECURED.

 

Section 2.06           Mutilated, Destroyed, Lost or Stolen Debt Securities.

 

In case any Debt Security shall become mutilated or be destroyed, lost or
stolen, the Company shall execute, and upon its written request the Trustee
shall authenticate and deliver, a new Debt Security bearing a number not
contemporaneously outstanding, in exchange and substitution for the mutilated
Debt Security, or in lieu of and in substitution for the Debt Security so
destroyed, lost or stolen.  In every case the applicant for a substituted Debt
Security shall furnish to the Company and the Trustee such security or indemnity
as may be required by them to save each of them harmless, and, in every case of
destruction, loss or theft, the applicant shall also furnish to the Company and
the Trustee evidence to their satisfaction of the destruction, loss or theft of
such Debt Security and of the ownership thereof.

 

The Trustee may authenticate any such substituted Debt Security and deliver the
same upon the written request or authorization of any officer of the Company. 
Upon the issuance of any substituted Debt Security, the Company may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses connected therewith. 
In case any Debt Security which has matured or is about to mature or has been
called for redemption in full shall become mutilated or be destroyed, lost or
stolen, the Company may, instead of issuing a substitute Debt Security, pay or
authorize the payment of the same (without surrender thereof except in the case
of a mutilated Debt Security) if the applicant for such payment shall furnish to
the Company and the Trustee such security or indemnity as may be required by
them to save each of them harmless and, in case of destruction, loss or theft,
evidence satisfactory to the Company and to the Trustee of the destruction, loss
or theft of such Security and of the ownership thereof.

 

Every substituted Debt Security issued pursuant to the provisions of this
Section 2.06 by virtue of the fact that any such Debt Security is destroyed,
lost or stolen shall constitute an additional contractual obligation of the
Company, whether or not the destroyed, lost or stolen Debt Security shall be
found at any time, and shall be entitled to all the benefits of this Indenture

 

13

--------------------------------------------------------------------------------


 

equally and proportionately with any and all other Debt Securities duly issued
hereunder.  All Debt Securities shall be held and owned upon the express
condition that, to the extent permitted by applicable law, the foregoing
provisions are exclusive with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Debt Securities and shall preclude any and
all other rights or remedies notwithstanding any law or statute existing or
hereafter enacted to the contrary with respect to the replacement or payment of
negotiable instruments or other securities without their surrender.

 


SECTION 2.07           TEMPORARY DEBT SECURITIES.


 

Pending the preparation of definitive Debt Securities, the Company may execute
and the Trustee shall authenticate and make available for delivery temporary
Debt Securities that are typed, printed or lithographed. Temporary Debt
Securities shall be issuable in any authorized denomination, and substantially
in the form of the definitive Debt Securities but with such omissions,
insertions and variations as may be appropriate for temporary Debt Securities,
all as may be determined by the Company.  Every such temporary Debt Security
shall be executed by the Company and be authenticated by the Trustee upon the
same conditions and in substantially the same manner, and with the same effect,
as the definitive Debt Securities.  Without unreasonable delay, the Company will
execute and deliver to the Trustee or the Authenticating Agent definitive Debt
Securities and thereupon any or all temporary Debt Securities may be surrendered
in exchange therefor, at the Principal Office of the Trustee or at any office or
agency maintained by the Company for such purpose as provided in Section 3.02,
and the Trustee or the Authenticating Agent shall authenticate and make
available for delivery in exchange for such temporary Debt Securities a like
aggregate principal amount of such definitive Debt Securities.  Such exchange
shall be made by the Company at its own expense and without any charge therefor
except that in case of any such exchange involving a registration of transfer
the Company may require payment of a sum sufficient to cover any tax, fee or
other governmental charge that may be imposed in relation thereto.  Until so
exchanged, the temporary Debt Securities shall in all respects be entitled to
the same benefits under this Indenture as definitive Debt Securities
authenticated and delivered hereunder.

 


SECTION 2.08           PAYMENT OF INTEREST.

 

Each Debt Security will bear interest at the then applicable Interest Rate (i)
in the case of the initial Interest Period, for the period from, and including,
the date of original issuance of such Debt Security to, but excluding, the
initial Interest Payment Date and (ii) thereafter, for the period from, and
including, the first day following the end of the preceding Interest Period to,
but excluding, the applicable Interest Payment Date or, in the case of the last
Interest Period, the related Optional Redemption Date, Special Redemption Date
or Maturity Date, as applicable (each such period, an “Interest Period”), on the
principal thereof, on any overdue principal and (to the extent that payment of
such interest is enforceable under applicable law) on Deferred Interest and on
any overdue installment of interest (including Defaulted Interest), payable
(subject to the provisions of Article XII) on each Interest Payment Date and on
the Maturity Date, any Optional Redemption Date or the Special Redemption Date,
as the case may be.  Interest and any Deferred Interest on any Debt Security
that is payable, and is punctually paid or duly provided for by the Company, on
any Interest Payment Date shall be paid to the Person in whose name such Debt
Security (or one or more Predecessor Securities) is registered at the close

 

14

--------------------------------------------------------------------------------


 

of business on the regular record date for such interest installment, except
that interest and any Deferred Interest payable on the Maturity Date, any
Optional Redemption Date or the Special Redemption Date, as the case may be,
shall be paid to the Person to whom principal is paid.  In case (i) the Maturity
Date of any Debt Security or (ii) any Debt Security or portion thereof is called
for redemption and the related Optional Redemption Date or the Special
Redemption Date, as the case may be, is subsequent to the regular record date
with respect to any Interest Payment Date and prior to such Interest Payment
Date, interest on such Debt Security will be paid upon presentation and
surrender of such Debt Security.

 

Any interest on any Debt Security, other than Deferred Interest, that is
payable, but is not punctually paid or duly provided for by the Company, on any
Interest Payment Date (herein called “Defaulted Interest”) shall forthwith cease
to be payable to the holder on the relevant regular record date by virtue of
having been such holder, and such Defaulted Interest shall be paid by the
Company to the Persons in whose names such Debt Securities (or their respective
Predecessor Securities) are registered at the close of business on a special
record date for the payment of such Defaulted Interest, which shall be fixed in
the following manner:  the Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each such Debt Security and
the date of the proposed payment, and at the same time the Company shall deposit
with the Trustee an amount of money equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements reasonably
satisfactory to the Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the
Persons entitled to such Defaulted Interest as provided in this paragraph. 
Thereupon the Trustee shall fix a special record date for the payment of such
Defaulted Interest, which shall not be more than fifteen nor less than ten days
prior to the date of the proposed payment and not less than ten days after the
receipt by the Trustee of the notice of the proposed payment.  The Trustee shall
promptly notify the Company of such special record date and, in the name and at
the expense of the Company, shall cause notice of the proposed payment of such
Defaulted Interest and the special record date therefor to be mailed, first
class postage prepaid, to each Securityholder at his or her address as it
appears in the Debt Security Register, not less than ten days prior to such
special record date.  Notice of the proposed payment of such Defaulted Interest
and the special record date therefor having been mailed as aforesaid, such
Defaulted Interest shall be paid to the Persons in whose names such Debt
Securities (or their respective Predecessor Securities) are registered on  such
special record date and thereafter the Company shall have no further payment
obligation in respect of the Defaulted Interest.

 

Any interest scheduled to become payable on an Interest Payment Date occurring
during an Extension Period shall not be Defaulted Interest and shall be payable
on such other date as may be specified in the terms of such Debt Securities.

 

The term “regular record date”, as used in this Section, shall mean the
fifteenth day prior to the applicable Interest Payment Date, whether or not such
day is a Business Day.

 

Subject to the foregoing provisions of this Section, each Debt Security
delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Debt Security shall carry the rights to interest
accrued and unpaid, and to accrue, that were carried by such other Debt
Security.

 

15

--------------------------------------------------------------------------------


 


SECTION 2.09           CANCELLATION OF DEBT SECURITIES PAID, ETC.

 

All Debt Securities surrendered for the purpose of payment, redemption, exchange
or registration of transfer, shall, if surrendered to the Company or any Paying
Agent, be surrendered to the Trustee and promptly canceled by it, or, if
surrendered to the Trustee or any Authenticating Agent, shall be promptly
canceled by it, and no Debt Securities shall be issued in lieu thereof except as
expressly permitted by any of the provisions of this Indenture.  All Debt
Securities canceled by any Authenticating Agent shall be delivered to the
Trustee.  The Trustee shall destroy all canceled Debt Securities unless the
Company otherwise directs the Trustee in writing, in which case the Trustee
shall dispose of such Debt Securities as directed by the Company.  If the
Company shall acquire any of the Debt Securities, however, such acquisition
shall not operate as a redemption or satisfaction of the indebtedness
represented by such Debt Securities unless and until the same are surrendered to
the Trustee for cancellation.

 


SECTION 2.10           COMPUTATION OF INTEREST.


 


(A)           THE AMOUNT OF INTEREST PAYABLE FOR ANY INTEREST PERIOD WILL BE
COMPUTED ON THE BASIS OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED IN
SUCH INTEREST PERIOD.


 


(B)           LIBOR SHALL BE DETERMINED BY THE CALCULATION AGENT FOR EACH
INTEREST PERIOD (OTHER THAN THE FIRST INTEREST PERIOD, IN WHICH CASE LIBOR WILL
BE 1.11% PER ANNUM) IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 

(I)            ON THE SECOND LIBOR BUSINESS DAY (PROVIDED, THAT ON SUCH DAY
COMMERCIAL BANKS ARE OPEN FOR BUSINESS (INCLUDING DEALINGS IN FOREIGN CURRENCY
DEPOSITS) IN LONDON (A “LIBOR BANKING DAY”), AND OTHERWISE THE NEXT PRECEDING
LIBOR BUSINESS DAY THAT IS ALSO A LIBOR BANKING DAY) PRIOR TO THE JANUARY 15,
APRIL 15, JULY 15 OR OCTOBER 15, AS THE CASE MAY BE, IMMEDIATELY SUCCEEDING THE
COMMENCEMENT OF SUCH INTEREST PERIOD (EACH SUCH DAY, A “LIBOR DETERMINATION
DATE”), LIBOR SHALL EQUAL THE RATE, AS OBTAINED BY THE CALCULATION AGENT, FOR
THREE-MONTH U.S. DOLLAR DEPOSITS IN EUROPE, WHICH APPEARS ON TELERATE (AS
DEFINED IN THE INTERNATIONAL SWAPS AND DERIVATIVES ASSOCIATION, INC. 2000
INTEREST RATE AND CURRENCY EXCHANGE DEFINITIONS) PAGE 3750 OR SUCH OTHER PAGE AS
MAY REPLACE SUCH PAGE 3750, AS OF 11:00 A.M. (LONDON TIME) ON SUCH LIBOR
DETERMINATION DATE, AS REPORTED BY BLOOMBERG FINANCIAL MARKETS COMMODITIES NEWS
OR ANY SUCCESSOR SERVICE (“TELERATE PAGE 3750”).  “LIBOR BUSINESS DAY” MEANS ANY
DAY THAT IS NOT A SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKING
INSTITUTIONS IN THE CITY OF NEW YORK OR WILMINGTON, DELAWARE ARE AUTHORIZED OR
OBLIGATED BY LAW OR EXECUTIVE ORDER TO BE CLOSED.  IF SUCH RATE IS SUPERSEDED ON
TELERATE PAGE 3750 BY A CORRECTED RATE BEFORE 12:00 NOON (LONDON TIME) ON SUCH
LIBOR DETERMINATION DATE, THE CORRECTED RATE AS SO SUBSTITUTED WILL BE LIBOR FOR
SUCH LIBOR DETERMINATION DATE.

 

(II)           IF, ON SUCH LIBOR DETERMINATION DATE, SUCH RATE DOES NOT APPEAR
ON TELERATE PAGE 3750, THE CALCULATION AGENT SHALL DETERMINE THE ARITHMETIC MEAN
OF THE OFFERED QUOTATIONS OF THE REFERENCE BANKS TO LEADING BANKS IN THE LONDON
INTERBANK MARKET FOR THREE-MONTH U.S. DOLLAR DEPOSITS IN EUROPE (IN AN AMOUNT
DETERMINED BY THE CALCULATION AGENT) BY REFERENCE TO REQUESTS FOR QUOTATIONS AS
OF APPROXIMATELY 11:00 A.M.

 

16

--------------------------------------------------------------------------------


 

(LONDON TIME) ON SUCH LIBOR DETERMINATION DATE MADE BY THE CALCULATION AGENT TO
THE REFERENCE BANKS.  IF, ON SUCH LIBOR DETERMINATION DATE, AT LEAST TWO OF THE
REFERENCE BANKS PROVIDE SUCH QUOTATIONS, LIBOR SHALL EQUAL THE ARITHMETIC MEAN
OF SUCH QUOTATIONS.  IF, ON SUCH LIBOR DETERMINATION DATE, ONLY ONE OR NONE OF
THE REFERENCE BANKS PROVIDE SUCH A QUOTATION, LIBOR SHALL BE DEEMED TO BE THE
ARITHMETIC MEAN OF THE OFFERED QUOTATIONS THAT AT LEAST TWO LEADING BANKS IN THE
CITY OF NEW YORK (AS SELECTED BY THE CALCULATION AGENT) ARE QUOTING ON SUCH
LIBOR DETERMINATION DATE FOR THREE-MONTH U.S. DOLLAR DEPOSITS IN EUROPE AT
APPROXIMATELY 11:00 A.M. (LONDON TIME) (IN AN AMOUNT DETERMINED BY THE
CALCULATION AGENT). AS USED HEREIN, “REFERENCE BANKS” MEANS FOUR MAJOR BANKS IN
THE LONDON INTERBANK MARKET SELECTED BY THE CALCULATION AGENT.

 

(III)          IF THE CALCULATION AGENT IS REQUIRED BUT IS UNABLE TO DETERMINE A
RATE IN ACCORDANCE WITH AT LEAST ONE OF THE PROCEDURES PROVIDED ABOVE, LIBOR FOR
SUCH INTEREST PERIOD SHALL BE LIBOR IN EFFECT FOR THE IMMEDIATELY PRECEDING
INTEREST PERIOD.

 


(C)           ALL PERCENTAGES RESULTING FROM ANY CALCULATIONS ON THE DEBT
SECURITIES WILL BE ROUNDED, IF NECESSARY, TO THE NEAREST ONE HUNDRED-THOUSANDTH
OF A PERCENTAGE POINT, WITH FIVE ONE-MILLIONTHS OF A PERCENTAGE POINT ROUNDED
UPWARD (E.G., 9.876545% (OR .09876545) BEING ROUNDED TO 9.87655% (OR .0987655)),
AND ALL DOLLAR AMOUNTS USED IN OR RESULTING FROM SUCH CALCULATION WILL BE
ROUNDED TO THE NEAREST CENT (WITH ONE-HALF CENT BEING ROUNDED UPWARD).


 


(D)           ON EACH LIBOR DETERMINATION DATE, THE CALCULATION AGENT SHALL
NOTIFY, IN WRITING, THE COMPANY AND THE PAYING AGENT OF THE APPLICABLE INTEREST
RATE THAT APPLIES TO THE RELATED INTEREST PERIOD.  THE CALCULATION AGENT SHALL,
UPON THE REQUEST OF A HOLDER OF ANY DEBT SECURITIES, INFORM SUCH HOLDER OF THE
INTEREST RATE THAT APPLIES TO THE RELATED INTEREST PERIOD.  ALL CALCULATIONS
MADE BY THE CALCULATION AGENT IN THE ABSENCE OF MANIFEST ERROR SHALL BE
CONCLUSIVE FOR ALL PURPOSES AND BINDING ON THE COMPANY AND THE HOLDERS OF THE
DEBT SECURITIES.  THE PAYING AGENT SHALL BE ENTITLED TO RELY ON INFORMATION
RECEIVED FROM THE CALCULATION AGENT OR THE COMPANY AS TO THE APPLICABLE INTEREST
RATE.  THE COMPANY SHALL, FROM TIME TO TIME, PROVIDE ANY NECESSARY INFORMATION
TO THE PAYING AGENT RELATING TO ANY ORIGINAL ISSUE DISCOUNT AND INTEREST ON THE
DEBT SECURITIES THAT IS INCLUDED IN ANY PAYMENT AND REPORTABLE FOR TAXABLE
INCOME CALCULATION PURPOSES.


 


SECTION 2.11           EXTENSION OF INTEREST PAYMENT PERIOD.

 

So long as no Event of Default has occurred and is continuing, the Company shall
have the right, from time to time and without causing an Event of Default, to
defer payments of interest on the Debt Securities by extending the interest
payment period on the Debt Securities at any time and from time to time during
the term of the Debt Securities, for up to 20 consecutive quarterly periods
(each such extended interest payment period, together with all previous and
further consecutive extensions thereof, is referred to herein as an “Extension
Period”).  No Extension Period may end on a date other than an Interest Payment
Date or extend beyond the Maturity Date, any Optional Redemption Date or the
Special Redemption Date, as the case may be.  During any Extension Period,
interest will continue to accrue on the Debt Securities, and interest on such
accrued interest (such accrued interest and interest thereon referred to herein
as “Deferred Interest”) will accrue at an annual rate equal to the Interest Rate
applicable during such Extension Period, compounded quarterly from the date such
Deferred Interest would have

 

17

--------------------------------------------------------------------------------


 

been payable were it not for the Extension Period, to the extent permitted by
applicable law.  No interest or Deferred Interest (except any Additional Amounts
that may be due and payable) shall be due and payable during an Extension
Period, except at the end thereof.  At the end of any Extension Period, the
Company shall pay all Deferred Interest then accrued and unpaid on the Debt
Securities; provided, however, that during any Extension Period, the Company
shall be subject to the restrictions set forth in Section 3.08.  Prior to the
termination of any Extension Period, the Company may further extend such
Extension Period, provided, that no Extension Period (including all previous and
further consecutive extensions that are part of such Extension Period) shall
exceed 20 consecutive quarterly periods.  Upon the termination of any Extension
Period and upon the payment of all Deferred Interest, the Company may commence a
new Extension Period, subject to the foregoing requirements.  The Company must
give the Trustee notice of its election to begin or extend an Extension Period
at least one Business Day prior to the regular record date applicable to the
next succeeding Interest Payment Date.  The Trustee shall give notice of the
Company’s election to begin or extend an Extension Period to the
Securityholders.

 


SECTION 2.12           CUSIP NUMBERS.


 

The Company in issuing the Debt Securities may use a “CUSIP” number (if then
generally in use), and, if so, the Trustee shall use a “CUSIP” number in notices
of redemption as a convenience to Securityholders; provided, that any such
notice may state that no representation is made as to the correctness of such
number either as printed on the Debt Securities or as contained in any notice of
a redemption and that reliance may be placed only on the other identification
numbers printed on the Debt Securities, and any such redemption shall not be
affected by any defect in or omission of such numbers.  The Company will
promptly notify the Trustee in writing of any change in the CUSIP number.

 

ARTICLE III
PARTICULAR COVENANTS OF THE COMPANY

 


SECTION 3.01           PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST; AGREED
TREATMENT OF THE DEBT SECURITIES.

 


(A)           THE COMPANY COVENANTS AND AGREES THAT IT WILL DULY AND PUNCTUALLY
PAY OR CAUSE TO BE PAID ALL PAYMENTS DUE IN RESPECT OF THE DEBT SECURITIES AT
THE PLACE, AT THE RESPECTIVE TIMES AND IN THE MANNER PROVIDED IN THIS INDENTURE
AND THE DEBT SECURITIES.  PAYMENT OF THE PRINCIPAL OF AND PREMIUM, IF ANY, AND
INTEREST ON THE DEBT SECURITIES DUE ON THE MATURITY DATE, ANY OPTIONAL
REDEMPTION DATE OR THE SPECIAL REDEMPTION DATE, AS THE CASE MAY BE, WILL BE MADE
BY THE COMPANY IN IMMEDIATELY AVAILABLE FUNDS AGAINST PRESENTATION AND SURRENDER
OF SUCH DEBT SECURITIES.  AT THE OPTION OF THE COMPANY, EACH INSTALLMENT OF
INTEREST ON THE DEBT SECURITIES DUE ON AN INTEREST PAYMENT DATE OTHER THAN THE
MATURITY DATE, ANY OPTIONAL REDEMPTION DATE OR THE SPECIAL REDEMPTION DATE, AS
THE CASE MAY BE, MAY BE PAID (I) BY MAILING CHECKS FOR SUCH INTEREST PAYABLE TO
THE ORDER OF THE HOLDERS OF DEBT SECURITIES ENTITLED THERETO AS THEY APPEAR ON
THE DEBT SECURITY REGISTER OR (II) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO ANY ACCOUNT WITH A BANKING INSTITUTION LOCATED IN THE UNITED STATES
DESIGNATED BY SUCH HOLDERS TO THE PAYING AGENT NO LATER THAN THE RELATED RECORD
DATE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS INDENTURE OR
ANY DEBT SECURITY, IF THE TRUST OR THE

 

18

--------------------------------------------------------------------------------


 

trustee of the Trust is the holder of any Debt Security, then all payments in
respect of such Debt Security shall be made by the Company in immediately
available funds when due.

 


(B)           THE COMPANY WILL TREAT THE DEBT SECURITIES AS INDEBTEDNESS, AND
THE INTEREST PAYABLE IN RESPECT OF SUCH DEBT SECURITIES AS INTEREST, FOR ALL
U.S. FEDERAL INCOME TAX PURPOSES.  ALL PAYMENTS IN RESPECT OF SUCH DEBT
SECURITIES WILL BE MADE FREE AND CLEAR OF U.S. WITHHOLDING TAX TO ANY BENEFICIAL
OWNER THEREOF THAT HAS PROVIDED AN INTERNAL REVENUE SERVICE FORM W-8 BEN (OR ANY
SUBSTITUTE OR SUCCESSOR FORM) ESTABLISHING ITS NON-U.S. STATUS FOR U.S. FEDERAL
INCOME TAX PURPOSES.

 


(C)           AS OF THE DATE OF THIS INDENTURE, THE COMPANY REPRESENTS THAT IT
HAS NO INTENTION TO EXERCISE ITS RIGHT UNDER SECTION 2.11 TO DEFER PAYMENTS OF
INTEREST ON THE DEBT SECURITIES BY COMMENCING AN EXTENSION PERIOD.


 


(D)           AS OF THE DATE OF THIS INDENTURE, THE COMPANY REPRESENTS THAT THE
LIKELIHOOD THAT IT WOULD EXERCISE ITS RIGHT UNDER SECTION 2.11 TO DEFER PAYMENTS
OF INTEREST ON THE DEBT SECURITIES BY COMMENCING AN EXTENSION PERIOD AT ANY TIME
DURING WHICH THE DEBT SECURITIES ARE OUTSTANDING IS REMOTE BECAUSE OF THE
RESTRICTIONS THAT WOULD BE IMPOSED ON THE COMPANY’S ABILITY TO DECLARE OR PAY
DIVIDENDS OR DISTRIBUTIONS ON, OR TO REDEEM, PURCHASE OR MAKE A LIQUIDATION
PAYMENT WITH RESPECT TO, ANY OF ITS OUTSTANDING EQUITY AND ON THE COMPANY’S
ABILITY TO MAKE ANY PAYMENTS OF PRINCIPAL OF OR PREMIUM, IF ANY, OR INTEREST ON,
OR REPURCHASE OR REDEEM, ANY OF ITS DEBT SECURITIES THAT RANK PARI PASSU IN ALL
RESPECTS WITH OR JUNIOR IN INTEREST TO THE DEBT SECURITIES.


 


SECTION 3.02           OFFICES FOR NOTICES AND PAYMENTS, ETC.


 

So long as any of the Debt Securities remain outstanding, the Company will
maintain in Wilmington, Delaware or in Sacramento, California an office or
agency where the Debt Securities may be presented for payment, an office or
agency where the Debt Securities may be presented for registration of transfer
and for exchange as provided in this Indenture and an office or agency where
notices and demands to or upon the Company in respect of the Debt Securities or
of this Indenture may be served.  The Company will give to the Trustee written
notice of the location of any such office or agency and of any change of
location thereof.  Until otherwise designated from time to time by the Company
in a notice to the Trustee, or specified as contemplated by Section 2.05, such
office or agency for all of the above purposes shall be the Principal Office of
the Trustee.  In case the Company shall fail to maintain any such office or
agency in Wilmington, Delaware or in Sacramento, California, or shall fail to
give such notice of the location or of any change in the location thereof,
presentations and demands may be made and notices may be served at the Principal
Office of the Trustee.

 

In addition to any such office or agency, the Company may from time to time
designate one or more offices or agencies outside Wilmington, Delaware or
Sacramento, California where the Debt Securities may be presented for
registration of transfer and for exchange in the manner provided in this
Indenture, and the Company may from time to time rescind such designation, as
the Company may deem desirable or expedient; provided, however, that no such
designation or rescission shall in any manner relieve the Company of its
obligation to maintain any such office or agency in Wilmington, Delaware or in
Sacramento, California for

 

19

--------------------------------------------------------------------------------


 

the purposes above mentioned.  The Company will give to the Trustee prompt
written notice of any such designation or rescission thereof.

 


SECTION 3.03           APPOINTMENTS TO FILL VACANCIES IN TRUSTEE’S OFFICE.

 

The Company, whenever necessary to avoid or fill a vacancy in the office of
Trustee, will appoint, in the manner provided in Section 6.09, a Trustee, so
that there shall at all times be a Trustee hereunder.

 


SECTION 3.04           PROVISION AS TO PAYING AGENT.


 


(A)           IF THE COMPANY SHALL APPOINT A PAYING AGENT OTHER THAN THE
TRUSTEE, IT WILL CAUSE SUCH PAYING AGENT TO EXECUTE AND DELIVER TO THE TRUSTEE
AN INSTRUMENT IN WHICH SUCH AGENT SHALL AGREE WITH THE TRUSTEE, SUBJECT TO THE
PROVISION OF THIS SECTION 3.04,


 

(I)            THAT IT WILL HOLD ALL SUMS HELD BY IT AS SUCH AGENT FOR THE
PAYMENT OF ALL PAYMENTS DUE ON THE DEBT SECURITIES (WHETHER SUCH SUMS HAVE BEEN
PAID TO IT BY THE COMPANY OR BY ANY OTHER OBLIGOR ON THE DEBT SECURITIES) IN
TRUST FOR THE BENEFIT OF THE HOLDERS OF THE DEBT SECURITIES;

 

(II)           THAT IT WILL GIVE THE TRUSTEE PROMPT WRITTEN NOTICE OF ANY
FAILURE BY THE COMPANY (OR BY ANY OTHER OBLIGOR ON THE DEBT SECURITIES) TO MAKE
ANY PAYMENT ON  THE DEBT SECURITIES WHEN THE SAME SHALL BE DUE AND PAYABLE; AND

 

(III)          THAT IT WILL, AT ANY TIME DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, UPON THE WRITTEN REQUEST OF THE TRUSTEE, FORTHWITH PAY TO THE TRUSTEE
ALL SUMS SO HELD IN TRUST BY SUCH PAYING AGENT.

 


(B)           IF THE COMPANY SHALL ACT AS ITS OWN PAYING AGENT, IT WILL, ON OR
BEFORE EACH DUE DATE OF THE PAYMENTS DUE ON THE DEBT SECURITIES, SET ASIDE,
SEGREGATE AND HOLD IN TRUST FOR THE BENEFIT OF THE HOLDERS OF THE DEBT
SECURITIES A SUM SUFFICIENT TO MAKE SUCH PAYMENTS SO BECOMING DUE AND WILL
NOTIFY THE TRUSTEE IN WRITING OF ANY FAILURE TO TAKE SUCH ACTION AND OF ANY
FAILURE BY THE COMPANY (OR BY ANY OTHER OBLIGOR UNDER THE DEBT SECURITIES) TO
MAKE ANY PAYMENT ON THE DEBT SECURITIES WHEN THE SAME SHALL BECOME DUE AND
PAYABLE.


 

Whenever the Company shall have one or more Paying Agents for the Debt
Securities, it will, on or prior to each due date of the payments on the Debt
Securities, deposit with a Paying Agent a sum sufficient to pay all payments so
becoming due, such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Company shall
promptly notify the Trustee in writing of its action or failure to act.

 


(C)           ANYTHING IN THIS SECTION 3.04 TO THE CONTRARY NOTWITHSTANDING, THE
COMPANY MAY, AT ANY TIME, FOR THE PURPOSE OF OBTAINING A SATISFACTION AND
DISCHARGE WITH RESPECT TO THE DEBT SECURITIES, OR FOR ANY OTHER REASON, PAY, OR
DIRECT ANY PAYING AGENT TO PAY, TO THE TRUSTEE ALL SUMS HELD IN TRUST BY THE
COMPANY OR ANY SUCH PAYING AGENT, SUCH SUMS TO BE HELD BY THE TRUSTEE UPON THE
SAME TERMS AND CONDITIONS HEREIN CONTAINED.

 

20

--------------------------------------------------------------------------------


 


(D)           ANYTHING IN THIS SECTION 3.04 TO THE CONTRARY NOTWITHSTANDING, THE
AGREEMENT TO HOLD SUMS IN TRUST AS PROVIDED IN THIS SECTION 3.04 IS SUBJECT TO
SECTIONS 12.03 AND 12.04.


 


(E)           THE COMPANY HEREBY INITIALLY APPOINTS THE TRUSTEE TO ACT AS PAYING
AGENT FOR THE DEBT SECURITIES (THE “PAYING AGENT”).


 


SECTION 3.05           CERTIFICATE TO TRUSTEE.


 

The Company will deliver to the Trustee on or before 120 days after the end of
each fiscal year, so long as Debt Securities are outstanding hereunder, a
Certificate stating that in the course of the performance by the signers of
their duties as officers of the Company they would normally have knowledge of
any default by the Company in the performance of any covenants of the Company
contained herein, stating whether or not they have knowledge of any such default
and, if so, specifying each such default of which the signers have knowledge and
the nature thereof.

 


SECTION 3.06           ADDITIONAL AMOUNTS.


 

If and for so long as the Trust is the holder of all Debt Securities and is
subject to or otherwise required to pay (or is required to withhold from
distributions to holders of Trust Securities) any additional taxes (including
withholding taxes), duties, assessments or other governmental charges as a
result of a Tax Event, the Company will pay such additional amounts (the
“Additional Amounts”) on the Debt Securities or the Trust Securities, as the
case may be, as shall be required so that the net amounts received and retained
by the holders of Debt Securities or Trust Securities, as the case may be, after
payment of all taxes (including withholding taxes), duties, assessments or other
governmental charges, will be equal to the amounts that such holders would have
received and retained had no such taxes (including withholding taxes), duties,
assessments or other governmental charges been imposed.

 

Whenever in this Indenture or the Debt Securities there is a reference in any
context to the payment of principal of or premium, if any, or interest on the
Debt Securities, such mention shall be deemed to include mention of payments of
the Additional Amounts provided for in this Section to the extent that, in such
context, Additional Amounts are, were or would be payable in respect thereof
pursuant to the provisions of this Section and express mention of the payment of
Additional Amounts (if applicable) in any provisions hereof shall not be
construed as excluding Additional Amounts in those provisions hereof where such
express mention is not made, provided, however, that, notwithstanding anything
to the contrary contained in this Indenture or any Debt Security, the deferral
of the payment of interest during an Extension Period pursuant to Section 2.11
shall not defer the payment of any Additional Amounts that may be due and
payable.

 


SECTION 3.07           COMPLIANCE WITH CONSOLIDATION PROVISIONS.

 

The Company will not, while any of the Debt Securities remain outstanding,
consolidate with, or merge into, any other Person, or merge into itself, or
sell, convey, transfer or otherwise dispose of all or substantially all of its
property or capital stock to any other Person unless the provisions of Article
XI hereof are complied with.

 

21

--------------------------------------------------------------------------------


 


SECTION 3.08           LIMITATION ON DIVIDENDS.

 

If (i) there shall have occurred and be continuing a Default or an Event of
Default, (ii) the Company shall be in default with respect to its payment of any
obligations under the Capital Securities Guarantee or (iii) the Company shall
have given notice of its election to defer payments of interest on the Debt
Securities by extending the interest payment period as provided herein and such
period, or any extension thereof, shall have commenced and be continuing, then
the Company may not (A) declare or pay any dividends or distributions on, or
redeem, purchase, acquire, or make a liquidation payment with respect to, any of
the Company’s capital stock, (B) make any payment of principal of or premium, if
any, or interest on or repay, repurchase or redeem any debt securities of the
Company that rank pari passu in all respects with or junior in interest to the
Debt Securities or (C) make any payment under any guarantees of the Company that
rank pari passu in all respects with or junior in interest to the Capital
Securities Guarantee (other than (a) repurchases, redemptions or other
acquisitions of shares of capital stock of the Company (I) in connection with
any employment contract, benefit plan or other similar arrangement with or for
the benefit of one or more employees, officers, directors or consultants, (II)
in connection with a dividend reinvestment or stockholder stock purchase plan or
(III) in connection with the issuance of capital stock of the Company (or
securities convertible into or exercisable for such capital stock) as
consideration in an acquisition transaction entered into prior to the occurrence
of (i), (ii) or (iii) above, (b) as a result of any exchange or conversion of
any class or series of the Company’s capital stock (or any capital stock of a
subsidiary of the Company) for any class or series of the Company’s capital
stock or of any class or series of the Company’s indebtedness for any class or
series of the Company’s capital stock, (c) the purchase of fractional interests
in shares of the Company’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged,
(d) any declaration of a dividend in connection with any stockholder’s rights
plan, or the issuance of rights, stock or other property under any stockholder’s
rights plan, or the redemption or repurchase of rights pursuant thereto or (e)
any dividend in the form of stock, warrants, options or other rights where the
dividend stock or the stock issuable upon exercise of such warrants, options or
other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior in interest to such stock).

 


SECTION 3.09           COVENANTS AS TO THE TRUST.

 

For so long as such Trust Securities remain outstanding, the Company shall
maintain 100% ownership of the Common Securities; provided, however, that any
permitted successor of the Company under this Indenture may succeed to the
Company’s ownership of such Common Securities.  The Company, as owner of the
Common Securities, shall use commercially reasonable efforts to cause the Trust
(a) to remain a statutory trust, except in connection with a distribution of
Debt Securities to the holders of Trust Securities in liquidation of the Trust,
the redemption of all of the Trust Securities or mergers, consolidations or
amalgamations, each as permitted by the Declaration, (b) to otherwise continue
to be classified as a grantor trust for United States federal income tax
purposes and (c) to cause each holder of Trust Securities to be treated as
owning an undivided beneficial interest in the Debt Securities.

 

22

--------------------------------------------------------------------------------

 

ARTICLE IV
LISTS

 

Section 4.01           Securityholders’ Lists.

 

The Company covenants and agrees that it will furnish or cause to be furnished
to the Trustee:

 

(a)           on each regular record date for an Interest Payment Date, a list,
in such form as the Trustee may reasonably require, of the names and addresses
of the Securityholders of the Debt Securities as of such record date; and

 

(b)           at such other times as the Trustee may request in writing, within
30 days after the receipt by the Company of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished; except that no such lists need be furnished under this Section
4.01 so long as the Trustee is in possession thereof by reason of its acting as
Debt Security registrar.

 

Section 4.02           Preservation and Disclosure of Lists.

 


(A)           THE TRUSTEE SHALL PRESERVE, IN AS CURRENT A FORM AS IS REASONABLY
PRACTICABLE, ALL INFORMATION AS TO THE NAMES AND ADDRESSES OF THE HOLDERS OF
DEBT SECURITIES (1) CONTAINED IN THE MOST RECENT LIST FURNISHED TO IT AS
PROVIDED IN SECTION 4.01 OR (2) RECEIVED BY IT IN THE CAPACITY OF DEBT
SECURITIES REGISTRAR (IF SO ACTING) HEREUNDER.  THE TRUSTEE MAY DESTROY ANY LIST
FURNISHED TO IT AS PROVIDED IN SECTION 4.01 UPON RECEIPT OF A NEW LIST SO
FURNISHED.

 


(B)           IN CASE THREE OR MORE HOLDERS OF DEBT SECURITIES (HEREINAFTER
REFERRED TO AS “APPLICANTS”) APPLY IN WRITING TO THE TRUSTEE AND FURNISH TO THE
TRUSTEE REASONABLE PROOF THAT EACH SUCH APPLICANT HAS OWNED A DEBT SECURITY FOR
A PERIOD OF AT LEAST SIX MONTHS PRECEDING THE DATE OF SUCH APPLICATION, AND SUCH
APPLICATION STATES THAT THE APPLICANTS DESIRE TO COMMUNICATE WITH OTHER HOLDERS
OF DEBT SECURITIES WITH RESPECT TO THEIR RIGHTS UNDER THIS INDENTURE OR UNDER
SUCH DEBT SECURITIES AND IS ACCOMPANIED BY A COPY OF THE FORM OF PROXY OR OTHER
COMMUNICATION WHICH SUCH APPLICANTS PROPOSE TO TRANSMIT, THEN THE TRUSTEE SHALL
WITHIN FIVE BUSINESS DAYS AFTER THE RECEIPT OF SUCH APPLICATION, AT ITS
ELECTION, EITHER:

 

(I)            AFFORD SUCH APPLICANTS ACCESS TO THE INFORMATION PRESERVED AT THE
TIME BY THE TRUSTEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (A) OF THIS
SECTION 4.02, OR

 

(II)           INFORM SUCH APPLICANTS AS TO THE APPROXIMATE NUMBER OF HOLDERS OF
DEBT SECURITIES WHOSE NAMES AND ADDRESSES APPEAR IN THE INFORMATION PRESERVED AT
THE TIME BY THE TRUSTEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (A) OF
THIS SECTION 4.02, AND AS TO THE APPROXIMATE COST OF MAILING TO SUCH
SECURITYHOLDERS THE FORM OF PROXY OR OTHER COMMUNICATION, IF ANY, SPECIFIED IN
SUCH APPLICATION.

 

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Securityholder of Debt Securities whose name and address appear in
the information preserved at the time by the

 

23

--------------------------------------------------------------------------------


 

Trustee in accordance with the provisions of subsection (a) of this Section 4.02
a copy of the form of proxy or other communication which is specified in such
request with reasonable promptness after a tender to the Trustee of the material
to be mailed and of payment, or provision for the payment, of the reasonable
expenses of mailing, unless within five days after such tender, the Trustee
shall mail to such applicants and file with the Securities and Exchange
Commission, if permitted or required by applicable law, together with a copy of
the material to be mailed, a written statement to the effect that, in the
opinion of the Trustee, such mailing would be contrary to the best interests of
the holders of all Debt Securities, as the case may be, or would be in violation
of applicable law.  Such written statement shall specify the basis of such
opinion.  If said Commission, as permitted or required by applicable law, after
opportunity for a hearing upon the objections specified in the written statement
so filed, shall enter an order refusing to sustain any of such objections or if,
after the entry of an order sustaining one or more of such objections, said
Commission shall find, after notice and opportunity for hearing, that all the
objections so sustained have been met and shall enter an order so declaring, the
Trustee shall mail copies of such material to all such Securityholders with
reasonable promptness after the entry of such order and the renewal of such
tender; otherwise the Trustee shall be relieved of any obligation or duty to
such applicants respecting their application.

 


(C)           EACH AND EVERY HOLDER OF DEBT SECURITIES, BY RECEIVING AND HOLDING
THE SAME, AGREES WITH THE COMPANY AND THE TRUSTEE THAT NONE OF THE COMPANY, THE
TRUSTEE OR ANY PAYING AGENT SHALL BE HELD ACCOUNTABLE BY REASON OF THE
DISCLOSURE OF ANY SUCH INFORMATION AS TO THE NAMES AND ADDRESSES OF THE HOLDERS
OF DEBT SECURITIES IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS
SECTION 4.02, REGARDLESS OF THE SOURCE FROM WHICH SUCH INFORMATION WAS DERIVED,
AND THAT THE TRUSTEE SHALL NOT BE HELD ACCOUNTABLE BY REASON OF MAILING ANY
MATERIAL PURSUANT TO A REQUEST MADE UNDER SAID SUBSECTION (B).


 


SECTION 4.03           FINANCIAL AND OTHER INFORMATION.


 


(A)           THE COMPANY SHALL DELIVER TO EACH SECURITYHOLDER (1) EACH REPORT
ON FORM 10-K AND FORM 10-Q PREPARED BY THE COMPANY AND FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE EXCHANGE ACT WITHIN 10 BUSINESS
DAYS AFTER THE FILING THEREOF, (2) IF THE COMPANY IS NOT THEN (Y) SUBJECT TO
SECTION 13 OR 15(D) OF THE EXCHANGE ACT OR (Z) EXEMPT FROM REPORTING PURSUANT TO
RULE 12G3-2(B) THEREUNDER, THE INFORMATION REQUIRED TO BE PROVIDED BY RULE
144A(D)(4) UNDER THE SECURITIES ACT AND (3) WITHIN 30 DAYS AFTER THE END OF THE
FISCAL YEAR OF THE COMPANY, FORM 1099 OR SUCH OTHER ANNUAL U.S. FEDERAL INCOME
TAX INFORMATION STATEMENT REQUIRED BY THE CODE CONTAINING SUCH INFORMATION WITH
REGARD TO THE DEBT SECURITIES HELD BY SUCH HOLDER AS IS REQUIRED BY THE CODE AND
THE INCOME TAX REGULATIONS OF THE U.S. TREASURY THEREUNDER.


 


(B)           IF AND SO LONG AS A HOLDER OF THE DEBT SECURITIES IS ALESCO
PREFERRED FUNDING III, LTD. OR AN ENTITY THAT HOLDS A POOL OF TRUST PREFERRED
SECURITIES AND/OR DEBT SECURITIES OR A TRUSTEE THEREOF, THE COMPANY WILL CAUSE
COPIES OF ITS REPORTS ON FORM H-B(11) TO BE DELIVERED TO SUCH HOLDER PROMPTLY
FOLLOWING THEIR FILING WITH THE FEDERAL RESERVE.

 

24

--------------------------------------------------------------------------------


 

ARTICLE V
REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS

 


SECTION 5.01           EVENTS OF DEFAULT.

 

The following events shall be “Events of Default” with respect to Debt
Securities:

 


(A)           THE COMPANY DEFAULTS IN THE PAYMENT OF ANY INTEREST UPON ANY DEBT
SECURITY WHEN IT BECOMES DUE AND PAYABLE, AND CONTINUANCE OF SUCH DEFAULT FOR A
PERIOD OF 30 DAYS; FOR THE AVOIDANCE OF DOUBT, AN EXTENSION OF ANY INTEREST
PAYMENT PERIOD BY THE COMPANY IN ACCORDANCE WITH SECTION 2.11 OF THIS INDENTURE
SHALL NOT CONSTITUTE A DEFAULT UNDER THIS CLAUSE 5.01(A); OR


 


(B)           THE COMPANY DEFAULTS IN THE PAYMENT OF ALL OR ANY PART OF THE
PRINCIPAL OF (OR PREMIUM, IF ANY, ON) ANY DEBT SECURITIES AS AND WHEN THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT MATURITY, UPON REDEMPTION, BY
ACCELERATION OF MATURITY PURSUANT TO SECTION 5.01 OF THIS INDENTURE OR
OTHERWISE; OR


 


(C)           THE COMPANY DEFAULTS IN THE PERFORMANCE OF, OR BREACHES, ANY OF
ITS COVENANTS OR AGREEMENTS IN SECTIONS 3.06, 3.07, 3.08 OR 3.09 OF THIS
INDENTURE (OTHER THAN A COVENANT OR AGREEMENT A DEFAULT IN WHOSE PERFORMANCE OR
WHOSE BREACH IS ELSEWHERE IN THIS SECTION SPECIFICALLY DEALT WITH), AND
CONTINUANCE OF SUCH DEFAULT OR BREACH FOR A PERIOD OF 90 DAYS AFTER THERE HAS
BEEN GIVEN, BY REGISTERED OR CERTIFIED MAIL, TO THE COMPANY BY THE TRUSTEE OR TO
THE COMPANY AND THE TRUSTEE BY THE HOLDERS OF NOT LESS THAN 25% IN AGGREGATE
PRINCIPAL AMOUNT OF THE OUTSTANDING DEBT SECURITIES, A WRITTEN NOTICE SPECIFYING
SUCH DEFAULT OR BREACH AND REQUIRING IT TO BE REMEDIED AND STATING THAT SUCH
NOTICE IS A “NOTICE OF DEFAULT” HEREUNDER; OR


 


(D)           A COURT HAVING JURISDICTION IN THE PREMISES SHALL ENTER A DECREE
OR ORDER FOR RELIEF IN RESPECT OF THE COMPANY IN AN INVOLUNTARY CASE UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, OR APPOINTS A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE,
SEQUESTRATOR OR OTHER SIMILAR OFFICIAL OF THE COMPANY OR FOR ANY SUBSTANTIAL
PART OF ITS PROPERTY, OR ORDERS THE WINDING-UP OR LIQUIDATION OF ITS AFFAIRS AND
SUCH DECREE, APPOINTMENT OR ORDER SHALL REMAIN UNSTAYED AND IN EFFECT FOR A
PERIOD OF 90 CONSECUTIVE DAYS; OR


 


(E)           THE COMPANY SHALL COMMENCE A VOLUNTARY CASE UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT, SHALL
CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE UNDER ANY
SUCH LAW, OR SHALL CONSENT TO THE APPOINTMENT OF OR TAKING POSSESSION BY A
RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR OR OTHER
SIMILAR OFFICIAL OF THE COMPANY OR OF ANY SUBSTANTIAL PART OF ITS PROPERTY, OR
SHALL MAKE ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE; OR

 

(f)            the Trust shall have voluntarily or involuntarily liquidated,
dissolved, wound-up its business or otherwise terminated its existence except in
connection with (1) the distribution of the Debt Securities to holders of the
Trust Securities in liquidation of their interests in the Trust, (2) the
redemption of all of the outstanding Trust Securities or (3) mergers,
consolidations or amalgamations, each as permitted by the Declaration.

 

25

--------------------------------------------------------------------------------


 

If an Event of Default specified under clause (a), (b) or (c) of this Section
5.01 occurs and is continuing with respect to the Debt Securities, then, in each
and every such case, either the Trustee or the holders of not less than 25% in
aggregate principal amount of the Debt Securities then outstanding hereunder, by
notice in writing to the Company (and to the Trustee if given by
Securityholders), may declare the entire principal of the Debt Securities and
any premium and interest accrued, but unpaid, thereon to be due and payable
immediately, and upon any such declaration the same shall become immediately due
and payable.  If an Event of Default specified under clause (d), (e) or (f) of
this Section 5.01 occurs, then, in each and every such case, the entire
principal amount of the Debt Securities and any premium and interest accrued,
but unpaid, thereon shall ipso facto become immediately due and payable without
further action.

 

The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Debt Securities shall have become due by
acceleration, and before any judgment or decree for the payment of the moneys
due shall have been obtained or entered as hereinafter provided, (i) the Company
shall pay or shall deposit with the Trustee a sum sufficient to pay all matured
installments of interest upon all the Debt Securities and all payments on the
Debt Securities which shall have become due otherwise than by acceleration (with
interest upon all such payments and Deferred Interest, to the extent permitted
by law) and such amount as shall be sufficient to cover reasonable compensation
to the Trustee and each predecessor Trustee, their respective agents, attorneys
and counsel, and all other amounts due to the Trustee pursuant to Section 6.06,
if any, and (ii) all Events of Default under this Indenture, other than the
non-payment of the payments in respect of Debt Securities which shall have
become due by acceleration, shall have been cured, waived or otherwise remedied
as provided herein, then, in each and every such case, the holders of a majority
in aggregate principal amount of the Debt Securities then outstanding, by
written notice to the Company and to the Trustee, may waive all defaults and
rescind and annul such acceleration and its consequences, but no such waiver or
rescission and annulment shall extend to or shall affect any subsequent default
or shall impair any right consequent thereon; provided, however, that if the
Debt Securities are held by the Trust or a trustee of the Trust, such waiver or
rescission and annulment shall not be effective until the holders of a majority
in aggregate liquidation amount of the outstanding Capital Securities of the
Trust shall have consented to such waiver or rescission and annulment.

 

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission or annulment or for any other reason or shall have been
determined adversely to the Trustee, then and in every such case the Company,
the Trustee and the holders of the Debt Securities shall be restored
respectively to their several positions and rights hereunder, and all rights,
remedies and powers of the Company, the Trustee and the holders of the Debt
Securities shall continue as though no such proceeding had been taken.

 


SECTION 5.02           PAYMENT OF DEBT SECURITIES ON DEFAULT; SUIT THEREFOR.

 

The Company covenants that upon the occurrence of an Event of Default pursuant
to clause (a) or (b) of Section 5.01 and upon demand of the Trustee, the Company
will pay to the Trustee, for the benefit of the holders of the Debt Securities,
the whole amount that then shall have become due and payable on all Debt
Securities, including Deferred Interest accrued on the

 

26

--------------------------------------------------------------------------------


 

Debt Securities; and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including a reasonable
compensation to the Trustee, its agents, attorneys and counsel, and any other
amounts due to the Trustee under Section 6.06.  In case the Company shall fail
forthwith to pay such amounts upon such demand, the Trustee, in its own name and
as trustee of an express trust, shall be entitled and empowered to institute any
actions or proceedings at law or in equity for the collection of the sums so due
and unpaid, and may prosecute any such action or proceeding to judgment or final
decree, and may enforce any such judgment or final decree against the Company or
any other obligor on such Debt Securities and collect in the manner provided by
law out of the property of the Company or any other obligor on such Debt
Securities wherever situated the moneys adjudged or decreed to be payable.

 

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Debt Securities under
Bankruptcy Law, or in case a receiver or trustee shall have been appointed for
the property of the Company or such other obligor, or in the case of any other
similar judicial proceedings relative to the Company or other obligor upon the
Debt Securities, or to the creditors or property of the Company or such other
obligor, the Trustee, irrespective of whether the principal of the Debt
Securities shall then be due and payable as therein expressed or by acceleration
or otherwise and irrespective of whether the Trustee shall have made any demand
pursuant to the provisions of this Section 5.02, shall be entitled and
empowered, by intervention in such proceedings or otherwise, to file and prove a
claim or claims for the whole amount of principal and interest owing and unpaid
in respect of the Debt Securities and, in case of any judicial proceedings, to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
reasonable compensation to the Trustee and each predecessor Trustee, and their
respective agents, attorneys and counsel, and for reimbursement of all other
amounts due to the Trustee under Section 6.06) and of the Securityholders
allowed in such judicial proceedings relative to the Company or any other
obligor on the Debt Securities, or to the creditors or property of the Company
or such other obligor, unless prohibited by applicable law and regulations, to
vote on behalf of the holders of the Debt Securities in any election of a
trustee or a standby trustee in arrangement, reorganization, liquidation or
other bankruptcy or insolvency proceedings or Person performing similar
functions in comparable proceedings, and to collect and receive any moneys or
other property payable or deliverable on any such claims, and to distribute the
same after the deduction of its charges and expenses; and any receiver, assignee
or trustee in bankruptcy or reorganization is hereby authorized by each of the
Securityholders to make such payments to the Trustee, and, in the event that the
Trustee shall consent to the making of such payments directly to the
Securityholders, to pay to the Trustee such amounts as shall be sufficient to
cover reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other amounts due to the
Trustee under Section 6.06.

 

Nothing herein contained shall be construed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Securityholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Debt Securities or the rights of any holder thereof or to authorize the Trustee
to vote in respect of the claim of any Securityholder in any such proceeding.

 

27

--------------------------------------------------------------------------------


 

All rights of action and of asserting claims under this Indenture, or under any
of the Debt Securities, may be enforced by the Trustee without the possession of
any of the Debt Securities, or the production thereof at any trial or other
proceeding relative thereto, and any such suit or proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be for the ratable benefit of the holders of the Debt
Securities.

 

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party), the Trustee shall be held to represent all the holders of the Debt
Securities, and it shall not be necessary to make any holders of the Debt
Securities parties to any such proceedings.

 


SECTION 5.03           APPLICATION OF MONEYS COLLECTED BY TRUSTEE.


 

Any moneys collected by the Trustee shall be applied in the following order, at
the date or dates fixed by the Trustee for the distribution of such moneys, upon
presentation of the several Debt Securities in respect of which moneys have been
collected, and stamping thereon the payment, if only partially paid, and upon
surrender thereof if fully paid:

 

First: To the payment of costs and expenses incurred by, and reasonable fees of,
the Trustee, its agents, attorneys and counsel, and of all other amounts due to
the Trustee under Section 6.06;

 

Second: To the payment of all Senior Indebtedness of the Company if and to the
extent required by Article XV;

 

Third:  To the payment of the amounts then due and unpaid upon Debt Securities,
in respect of which or for the benefit of which money has been collected,
ratably, without preference or priority of any kind, according to the amounts
due upon such Debt Securities; and

 

Fourth: The balance, if any, to the Company.

 


SECTION 5.04           PROCEEDINGS BY SECURITYHOLDERS.

 

No holder of any Debt Security shall have any right to institute any suit,
action or proceeding for any remedy hereunder, unless such holder previously
shall have given to the Trustee written notice of an Event of Default with
respect to the Debt Securities and unless the holders of not less than 25% in
aggregate principal amount of the Debt Securities then outstanding shall have
given the Trustee a written request to institute such action, suit or proceeding
and shall have offered to the Trustee such reasonable indemnity as it may
require against the costs, expenses and liabilities to be incurred thereby, and
the Trustee for 60 days after its receipt of such notice, request and offer of
indemnity shall have failed to institute any such action, suit or proceeding;
provided, that no holder of Debt Securities shall have any right to prejudice
the rights of any other holder of Debt Securities, obtain priority or preference
over any other such holder or enforce any right under this Indenture except in
the manner herein provided and for the equal, ratable and common benefit of all
holders of Debt Securities.

 

28

--------------------------------------------------------------------------------


 

Notwithstanding any other provisions in this Indenture, the right of any holder
of any Debt Security to receive payment of the principal of and premium, if any,
and interest on such Debt Security when due, or to institute suit for the
enforcement of any such payment, shall not be impaired or affected without the
consent of such holder.  For the protection and enforcement of the provisions of
this Section, each and every Securityholder and the Trustee shall be entitled to
such relief as can be given either at law or in equity.

 


SECTION 5.05           PROCEEDINGS BY TRUSTEE.

 

In case of an Event of Default, the Trustee may in its discretion proceed to
protect and enforce the rights vested in it by this Indenture by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any of such rights, either by suit in equity or by action at
law or by proceeding in bankruptcy or otherwise, whether for the specific
enforcement of any covenant or agreement contained in this Indenture or in aid
of the exercise of any power granted in this Indenture, or to enforce any other
legal or equitable right vested in the Trustee by this Indenture or by law.

 


SECTION 5.06           REMEDIES CUMULATIVE AND CONTINUING.


 

Except as otherwise provided in Section 2.06, all powers and remedies given by
this Article V to the Trustee or to the Securityholders shall, to the extent
permitted by law, be deemed cumulative and not exclusive of any other powers and
remedies available to the Trustee or the holders of the Debt Securities, by
judicial proceedings or otherwise, to enforce the performance or observance of
the covenants and agreements contained in this Indenture or otherwise
established with respect to the Debt Securities, and no delay or omission of the
Trustee or of any holder of any of the Debt Securities to exercise any right or
power accruing upon any Event of Default occurring and continuing as aforesaid
shall impair any such right or power, or shall be construed to be a waiver of
any such default or an acquiescence therein; and, subject to the provisions of
Section 5.04, every power and remedy given by this Article V or by law to the
Trustee or to the Securityholders may be exercised from time to time, and as
often as shall be deemed expedient, by the Trustee or by the Securityholders.

 


SECTION 5.07           DIRECTION OF PROCEEDINGS AND WAIVER OF DEFAULTS BY
MAJORITY OF SECURITYHOLDERS.

 

The holders of a majority in aggregate principal amount of the Debt Securities
affected at the time outstanding and, if the Debt Securities are held by the
Trust or a trustee of the Trust, the holders of a majority in aggregate
liquidation amount of the outstanding Capital Securities of the Trust shall have
the right to direct the time, method and place of conducting any proceeding for
any remedy available to the Trustee, or exercising any trust or power conferred
on the Trustee with respect to such Debt Securities; provided, however, that if
the Debt Securities are held by the Trust or a trustee of the Trust, such time,
method and place or such exercise, as the case may be, may not be so directed
until the holders of a majority in aggregate liquidation amount of the
outstanding Capital Securities of the Trust shall have directed such time,
method and place or such exercise, as the case may be; provided, further, that
(subject to the provisions of Section 6.01) the Trustee shall have the right to
decline to follow any such direction if the Trustee shall determine that the
action so directed would be unjustly prejudicial to the holders

 

29

--------------------------------------------------------------------------------


 

not taking part in such direction or if the Trustee being advised by counsel
determines that the action or proceeding so directed may not lawfully be taken
or if a Responsible Officer of the Trustee shall determine that the action or
proceedings so directed would involve the Trustee in personal liability.  Prior
to any declaration of acceleration, or ipso facto acceleration, of the maturity
of the Debt Securities, the holders of a majority in aggregate principal amount
of the Debt Securities at the time outstanding may on behalf of the holders of
all of the Debt Securities waive (or modify any previously granted waiver of)
any past Default or Event of Default and its consequences, except a default (a)
in the payment of principal of or premium, if any, or interest on any of the
Debt Securities, (b) in respect of covenants or provisions hereof which cannot
be modified or amended without the consent of the holder of each Debt Security
affected, or (c)  in respect of the covenants contained in Section 3.09;
provided, however, that if the Debt Securities are held by the Trust or a
trustee of the Trust, such waiver or modification to such waiver shall not be
effective until the holders of a majority in aggregate liquidation amount of the
outstanding Capital Securities of the Trust shall have consented to such waiver
or modification to such waiver; provided, further, that if the consent of the
holder of each outstanding Debt Security is required, such waiver or
modification to such waiver shall not be effective until each holder of the
outstanding Capital Securities of the Trust shall have consented to such waiver
or modification to such waiver.  Upon any such waiver or modification to such
waiver, the Default or Event of Default covered thereby shall be deemed to be
cured for all purposes of this Indenture and the Company, the Trustee and the
holders of the Debt Securities shall be restored to their former positions and
rights hereunder, respectively; but no such waiver or modification to such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon.  Whenever any Default or Event of Default
hereunder shall have been waived as permitted by this Section, said Default or
Event of Default shall for all purposes of the Debt Securities and this
Indenture be deemed to have been cured and to be not continuing.

 


SECTION 5.08           NOTICE OF DEFAULTS.

 

The Trustee shall, within 90 days after a Responsible Officer of the Trustee
shall have actual knowledge or received written notice of the occurrence of a
default with respect to the Debt Securities, mail to all Securityholders, as the
names and addresses of such holders appear upon the Debt Security Register,
notice of all defaults with respect to the Debt Securities known to the Trustee,
unless such defaults shall have been cured before the giving of such notice (the
term “default” for the purpose of this Section is hereby defined to be any event
specified in Section 5.01, not including periods of grace, if any, provided for
therein); provided, that, except in the case of default in the payment of the
principal of or premium, if any, or interest on any of the Debt Securities, the
Trustee shall be protected in withholding such notice if and so long as a
Responsible Officer of the Trustee in good faith determines that the withholding
of such notice is in the interests of the Securityholders.

 


SECTION 5.09           UNDERTAKING TO PAY COSTS.

 

All parties to this Indenture agree, and each holder of any Debt Security by
such holder’s acceptance thereof shall be deemed to have agreed, that any court
may in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken or omitted by it as Trustee, the filing by any party litigant in such suit
of an undertaking to pay the costs of such suit, and that such court may in its

 

30

--------------------------------------------------------------------------------


 

discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Securityholder, or group of
Securityholders, holding in the aggregate more than 10% in principal amount of
the outstanding Debt Securities (or, if such Debt Securities are held by the
Trust or a trustee of the Trust, more than 10% in liquidation amount of the
outstanding Capital Securities),to any suit instituted by any Securityholder for
the enforcement of the payment of the principal of or premium, if any, or
interest on any Debt Security against the Company on or after the same shall
have become due and payable or to any suit instituted in accordance with Section
14.12.

 

ARTICLE VI
CONCERNING THE TRUSTEE

 


SECTION 6.01           DUTIES AND RESPONSIBILITIES OF TRUSTEE.


 

With respect to the holders of Debt Securities issued hereunder, the Trustee,
prior to the occurrence of an Event of Default with respect to the Debt
Securities and after the curing or waiving of all Events of Default which may
have occurred, with respect to the Debt Securities, undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture.  In
case an Event of Default with respect to the Debt Securities has occurred (which
has not been cured or waived), the Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.

 

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct or bad faith, except that:

 


(A)           PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT AND AFTER THE
CURING OR WAIVING OF ALL EVENTS OF DEFAULT WHICH MAY HAVE OCCURRED:


 

(I)            THE DUTIES AND OBLIGATIONS OF THE TRUSTEE WITH RESPECT TO THE
DEBT SECURITIES SHALL BE DETERMINED SOLELY BY THE EXPRESS PROVISIONS OF THIS
INDENTURE, AND THE TRUSTEE SHALL NOT BE LIABLE EXCEPT FOR THE PERFORMANCE OF
SUCH DUTIES AND OBLIGATIONS WITH RESPECT TO THE DEBT SECURITIES AS ARE
SPECIFICALLY SET FORTH IN THIS INDENTURE, AND NO IMPLIED COVENANTS OR
OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE; AND

 

(II)           IN THE ABSENCE OF BAD FAITH ON THE PART OF THE TRUSTEE, THE
TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY CERTIFICATES OR OPINIONS
FURNISHED TO THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE;
BUT, IN THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS WHICH BY ANY PROVISION
HEREOF ARE SPECIFICALLY REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE TRUSTEE
SHALL BE UNDER A DUTY TO EXAMINE THE SAME TO DETERMINE WHETHER OR NOT THEY
CONFORM ON THEIR FACE TO THE REQUIREMENTS OF THIS INDENTURE;

 

31

--------------------------------------------------------------------------------


 


(B)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER OR OFFICERS OF THE TRUSTEE, UNLESS IT SHALL
BE PROVED THAT THE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;


 


(C)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH, IN ACCORDANCE WITH THE DIRECTION OF
THE SECURITYHOLDERS PURSUANT TO SECTION 5.07, RELATING TO THE TIME, METHOD AND
PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE TRUSTEE, OR
EXERCISING ANY TRUST OR POWER CONFERRED UPON THE TRUSTEE, UNDER THIS INDENTURE;
AND


 


(D)           THE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT WITH RESPECT TO THE DEBT SECURITIES UNLESS EITHER (1) A
RESPONSIBLE OFFICER SHALL HAVE ACTUAL KNOWLEDGE OF SUCH DEFAULT OR EVENT OF
DEFAULT OR (2) WRITTEN NOTICE OF SUCH DEFAULT OR EVENT OF DEFAULT SHALL HAVE
BEEN GIVEN TO THE TRUSTEE BY THE COMPANY OR ANY OTHER OBLIGOR ON THE DEBT
SECURITIES OR BY ANY HOLDER OF THE DEBT SECURITIES, EXCEPT THAT THE TRUSTEE
SHALL BE DEEMED TO HAVE KNOWLEDGE OF ANY EVENT OF DEFAULT PURSUANT TO SECTIONS
5.01(A) OR 5.01(B) HEREOF (OTHER THAN AN EVENT OF DEFAULT RESULTING FROM THE
DEFAULT IN THE PAYMENT OF ADDITIONAL AMOUNTS IF THE TRUSTEE DOES NOT HAVE ACTUAL
KNOWLEDGE OR WRITTEN NOTICE THAT SUCH PAYMENT IS DUE AND PAYABLE) .


 

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers.

 


SECTION 6.02           RELIANCE ON DOCUMENTS, OPINIONS, ETC.


 

Except as otherwise provided in Section 6.01:

 


(A)           THE TRUSTEE MAY CONCLUSIVELY RELY AND SHALL BE FULLY PROTECTED IN
ACTING OR REFRAINING FROM ACTING UPON ANY RESOLUTION, CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, CONSENT, ORDER, BOND, NOTE,
DEBENTURE OR OTHER PAPER OR DOCUMENT BELIEVED BY IT IN GOOD FAITH TO BE GENUINE
AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR PARTIES;


 


(B)           ANY REQUEST, DIRECTION, ORDER OR DEMAND OF THE COMPANY MENTIONED
HEREIN SHALL BE SUFFICIENTLY EVIDENCED BY AN OFFICERS’ CERTIFICATE (UNLESS OTHER
EVIDENCE IN RESPECT THEREOF BE HEREIN SPECIFICALLY PRESCRIBED); AND ANY BOARD
RESOLUTION MAY BE EVIDENCED TO THE TRUSTEE BY A COPY THEREOF CERTIFIED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF THE COMPANY;


 


(C)           THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION AND ANY
ADVICE OR OPINION OF COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND
PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT HEREUNDER
IN GOOD FAITH AND IN ACCORDANCE WITH SUCH ADVICE OR OPINION OF COUNSEL;

 


(D)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST, ORDER OR
DIRECTION OF ANY OF THE SECURITYHOLDERS, PURSUANT TO THE PROVISIONS OF THIS
INDENTURE, UNLESS SUCH SECURITYHOLDERS SHALL HAVE OFFERED TO THE TRUSTEE
REASONABLE SECURITY OR INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES
WHICH MAY BE INCURRED THEREIN OR THEREBY;

 

32

--------------------------------------------------------------------------------


 


(E)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED BY
IT IN GOOD FAITH AND REASONABLY BELIEVED BY IT TO BE AUTHORIZED OR WITHIN THE
DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY THIS INDENTURE; NOTHING
CONTAINED HEREIN SHALL, HOWEVER, RELIEVE THE TRUSTEE OF THE OBLIGATION, UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO THE DEBT SECURITIES (WHICH HAS
NOT BEEN CURED OR WAIVED) TO EXERCISE WITH RESPECT TO THE DEBT SECURITIES SUCH
OF THE RIGHTS AND POWERS VESTED IN IT BY THIS INDENTURE, AND TO USE THE SAME
DEGREE OF CARE AND SKILL IN THEIR EXERCISE, AS A PRUDENT PERSON WOULD EXERCISE
OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF SUCH PERSON’S OWN AFFAIRS;


 


(F)            THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, CONSENT, ORDER, APPROVAL, BOND, DEBENTURE,
COUPON OR OTHER PAPER OR DOCUMENT, UNLESS REQUESTED IN WRITING TO DO SO BY THE
HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING DEBT
SECURITIES AFFECTED THEREBY; PROVIDED, HOWEVER, THAT IF THE PAYMENT WITHIN A
REASONABLE TIME TO THE TRUSTEE OF THE COSTS, EXPENSES OR LIABILITIES LIKELY TO
BE INCURRED BY IT IN THE MAKING OF SUCH INVESTIGATION IS, IN THE OPINION OF THE
TRUSTEE, NOT REASONABLY ASSURED TO THE TRUSTEE BY THE SECURITY AFFORDED TO IT BY
THE TERMS OF THIS INDENTURE, THE TRUSTEE MAY REQUIRE REASONABLE INDEMNITY
AGAINST SUCH EXPENSE OR LIABILITY AS A CONDITION TO SO PROCEEDING; AND


 


(G)           THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS (INCLUDING
ANY AUTHENTICATING AGENT) OR ATTORNEYS, AND THE TRUSTEE SHALL NOT BE RESPONSIBLE
FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY SUCH AGENT OR ATTORNEY
APPOINTED BY IT WITH DUE CARE.


 


SECTION 6.03           NO RESPONSIBILITY FOR RECITALS, ETC.


 

The recitals contained herein and in the Debt Securities (except in the
certificate of authentication of the Trustee or the Authenticating Agent) shall
be taken as the statements of the Company, and the Trustee and the
Authenticating Agent assume no responsibility for the correctness of the same. 
The Trustee and the Authenticating Agent make no representations as to the
validity or sufficiency of this Indenture or of the Debt Securities.  The
Trustee and the Authenticating Agent shall not be accountable for the use or
application by the Company of any Debt Securities or the proceeds of any Debt
Securities authenticated and delivered by the Trustee or the Authenticating
Agent in conformity with the provisions of this Indenture.

 


SECTION 6.04           TRUSTEE, AUTHENTICATING AGENT, PAYING AGENTS, TRANSFER
AGENTS OR REGISTRAR MAY OWN DEBT SECURITIES.


 

The Trustee, any Authenticating Agent, any Paying Agent, any transfer agent or
any Debt Security registrar, in its individual or any other capacity, may become
the owner or pledgee of Debt Securities with the same rights it would have if it
were not Trustee, Authenticating Agent, Paying Agent, transfer agent or Debt
Security registrar.

 


SECTION 6.05           MONEYS TO BE HELD IN TRUST.

 

Subject to the provisions of Section 12.04, all moneys received by the Trustee
or any Paying Agent shall, until used or applied as herein provided, be held in
trust for the purpose for which they were received, but need not be segregated
from other funds except to the extent

 

33

--------------------------------------------------------------------------------


 

required by law.  The Trustee and any Paying Agent shall be under no liability
for interest on any money received by it hereunder except as otherwise agreed in
writing with the Company.  So long as no Event of Default shall have occurred
and be continuing, all interest allowed on any such moneys, if any, shall be
paid from time to time to the Company upon the written order of the Company,
signed by the Chairman of the Board of Directors, the President, the Chief
Operating Officer, a Vice President, the Treasurer or an Assistant Treasurer of
the Company.


 


SECTION 6.06           COMPENSATION AND EXPENSES OF TRUSTEE.


 

The Company covenants and agrees to pay to the Trustee from time to time, and
the Trustee shall be entitled to, such compensation as shall be agreed to in
writing between the Company and the Trustee (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust), and the Company will pay or reimburse the Trustee upon its written
request for all documented reasonable expenses, disbursements and advances
incurred or made by the Trustee in accordance with any of the provisions of this
Indenture (including the reasonable compensation and the reasonable expenses and
disbursements of its counsel and of all Persons not regularly in its employ)
except any such expense, disbursement or advance that arises from its
negligence, willful misconduct or bad faith.  The Company also covenants to
indemnify each of the Trustee (including in its individual capacity) and any
predecessor Trustee (and its officers, agents, directors and employees) for, and
to hold it harmless against, any and all loss, damage, claim, liability or
expense including taxes (other than taxes based on the income of the Trustee),
except to the extent such loss, damage, claim, liability or expense results from
the negligence, willful misconduct or bad faith of such indemnitee, arising out
of or in connection with the acceptance or administration of this trust,
including the costs and expenses of defending itself against any claim or
liability in the premises.  The obligations of the Company under this Section to
compensate and indemnify the Trustee and to pay or reimburse the Trustee for
documented expenses, disbursements and advances shall constitute additional
indebtedness hereunder.  Such additional indebtedness shall be secured by a lien
prior to that of the Debt Securities upon all property and funds held or
collected by the Trustee as such, except funds held in trust for the benefit of
the holders of particular Debt Securities.

 

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee incurs expenses or renders services in connection with an
Event of Default specified in clause (d), (e) or (f) of Section 5.01, the
expenses (including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable federal or state bankruptcy, insolvency or
other similar law.

 

The provisions of this Section shall survive the resignation or removal of the
Trustee and the defeasance or other termination of this Indenture.

 

Notwithstanding anything in this Indenture or any Debt Security to the contrary,
the Trustee shall have no obligation whatsoever to advance funds to pay any
principal of or interest on or other amounts with respect to the Debt Securities
or otherwise advance funds to or on behalf of the Company.

 

34

--------------------------------------------------------------------------------


 


SECTION 6.07           OFFICERS’ CERTIFICATE AS EVIDENCE.


 

Except as otherwise provided in Sections 6.01 and 6.02, whenever in the
administration of the provisions of this Indenture the Trustee shall deem it
necessary or desirable that a matter be proved or established prior to taking or
omitting any action hereunder, such matter (unless other evidence in respect
thereof be herein specifically prescribed) may, in the absence of negligence,
willful misconduct or bad faith on the part of the Trustee, be deemed to be
conclusively proved and established by an Officers’ Certificate delivered to the
Trustee, and such certificate, in the absence of negligence, willful misconduct
or bad faith on the part of the Trustee, shall be full warrant to the Trustee
for any action taken or omitted by it under the provisions of this Indenture
upon the faith thereof.

 


SECTION 6.08           ELIGIBILITY OF TRUSTEE.


 

The Trustee hereunder shall at all times be a U.S. Person that is a banking
corporation or national association organized and doing business under the laws
of the United States of America or any state thereof or of the District of
Columbia and authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least fifty million U.S. dollars
($50,000,000) and subject to supervision or examination by federal, state, or
District of Columbia authority.  If such corporation or national association
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section the combined capital and surplus of such corporation or
national association shall be deemed to be its combined capital and surplus as
set forth in its most recent records of condition so published.

 

The Company may not, nor may any Person directly or indirectly controlling,
controlled by, or under common control with the Company, serve as Trustee,
notwithstanding that such corporation or national association shall be otherwise
eligible and qualified under this Article.

 

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section, the Trustee shall resign immediately in the
manner and with the effect specified in Section 6.09.

 

If the Trustee has or shall acquire any “conflicting interest” within the
meaning of §310(b) of the Trust Indenture Act, the Trustee shall either
eliminate such interest or resign, to the extent and in the manner provided by,
and subject to, this Indenture.


 


SECTION 6.09           RESIGNATION OR REMOVAL OF TRUSTEE.

 


(A)           THE TRUSTEE, OR ANY TRUSTEE OR TRUSTEES HEREAFTER APPOINTED, MAY
AT ANY TIME RESIGN BY GIVING WRITTEN NOTICE OF SUCH RESIGNATION TO THE COMPANY
AND BY MAILING NOTICE THEREOF, AT THE COMPANY’S EXPENSE, TO THE HOLDERS OF THE
DEBT SECURITIES AT THEIR ADDRESSES AS THEY SHALL APPEAR ON THE DEBT SECURITY
REGISTER.  UPON RECEIVING SUCH NOTICE OF RESIGNATION, THE COMPANY SHALL PROMPTLY
APPOINT A SUCCESSOR TRUSTEE OR TRUSTEES BY WRITTEN INSTRUMENT, IN DUPLICATE,
EXECUTED BY ORDER OF ITS BOARD OF DIRECTORS, ONE COPY OF WHICH INSTRUMENT SHALL
BE DELIVERED TO THE RESIGNING TRUSTEE AND ONE COPY TO THE SUCCESSOR TRUSTEE.  IF
NO SUCCESSOR TRUSTEE SHALL HAVE BEEN SO APPOINTED AND HAVE ACCEPTED APPOINTMENT
WITHIN 30 DAYS AFTER THE MAILING OF

 

35

--------------------------------------------------------------------------------


 


SUCH NOTICE OF RESIGNATION TO THE AFFECTED SECURITYHOLDERS, THE RESIGNING
TRUSTEE MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF
A SUCCESSOR TRUSTEE, OR ANY SECURITYHOLDER WHO HAS BEEN A BONA FIDE HOLDER OF A
DEBT SECURITY OR DEBT SECURITIES FOR AT LEAST SIX MONTHS MAY, SUBJECT TO THE
PROVISIONS OF SECTION 5.09, ON BEHALF OF HIMSELF OR HERSELF AND ALL OTHERS
SIMILARLY SITUATED, PETITION ANY SUCH COURT FOR THE APPOINTMENT OF A SUCCESSOR
TRUSTEE.  SUCH COURT MAY THEREUPON, AFTER SUCH NOTICE, IF ANY, AS IT MAY DEEM
PROPER AND PRESCRIBE, APPOINT A SUCCESSOR TRUSTEE.


 


(B)           IN CASE AT ANY TIME ANY OF THE FOLLOWING SHALL OCCUR:


 

(I)            THE TRUSTEE SHALL FAIL TO COMPLY WITH THE PROVISIONS OF THE LAST
PARAGRAPH OF SECTION 6.08 AFTER WRITTEN REQUEST THEREFOR BY THE COMPANY OR BY
ANY SECURITYHOLDER WHO HAS BEEN A BONA FIDE HOLDER OF A DEBT SECURITY OR DEBT
SECURITIES FOR AT LEAST SIX MONTHS;

 

(II)           THE TRUSTEE SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 6.08 AND SHALL FAIL TO RESIGN AFTER WRITTEN REQUEST
THEREFOR BY THE COMPANY OR BY ANY SUCH SECURITYHOLDER; OR

 

(III)          THE TRUSTEE SHALL BECOME INCAPABLE OF ACTING, OR SHALL BE
ADJUDGED BANKRUPT OR INSOLVENT, OR A RECEIVER OF THE TRUSTEE OR OF ITS PROPERTY
SHALL BE APPOINTED, OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL OF THE
TRUSTEE OR OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION,
CONSERVATION OR LIQUIDATION,

 

then, in any such case, the Company may remove the Trustee and appoint a
successor Trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor Trustee, or, subject to the
provisions of Section 5.09, if no successor Trustee shall have been so appointed
and have accepted appointment within 30 days of the occurrence of any of (i),
(ii) or (iii) above, any Securityholder who has been a bona fide holder of a
Debt Security or Debt Securities for at least six months may, on behalf of
himself or herself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.  Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, remove the Trustee and appoint a successor
Trustee.

 


(C)           UPON PRIOR WRITTEN NOTICE TO THE COMPANY AND THE TRUSTEE, THE
HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE DEBT SECURITIES AT
THE TIME OUTSTANDING MAY AT ANY TIME REMOVE THE TRUSTEE AND NOMINATE A SUCCESSOR
TRUSTEE, WHICH SHALL BE DEEMED APPOINTED AS SUCCESSOR TRUSTEE UNLESS WITHIN TEN
BUSINESS DAYS AFTER SUCH NOMINATION THE COMPANY OBJECTS THERETO, IN WHICH CASE
OR IN THE CASE OF A FAILURE BY SUCH HOLDERS TO NOMINATE A SUCCESSOR TRUSTEE, THE
TRUSTEE SO REMOVED OR ANY SECURITYHOLDER, UPON THE TERMS AND CONDITIONS AND
OTHERWISE AS IN SUBSECTION (A) OF THIS SECTION, MAY PETITION ANY COURT OF
COMPETENT JURISDICTION FOR AN APPOINTMENT OF A SUCCESSOR.

 


(D)           ANY RESIGNATION OR REMOVAL OF THE TRUSTEE AND APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO ANY OF THE PROVISIONS OF THIS SECTION SHALL BECOME
EFFECTIVE UPON ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE AS PROVIDED IN
SECTION 6.10.

 

36

--------------------------------------------------------------------------------


 


SECTION 6.10           ACCEPTANCE BY SUCCESSOR TRUSTEE.


 

Any successor Trustee appointed as provided in Section 6.09 shall execute,
acknowledge and deliver to the Company and to its predecessor Trustee an
indenture supplemental hereto which shall contain such provisions as shall be
deemed necessary or desirable to confirm that all of the rights, powers, trusts
and duties of the retiring Trustee shall be vested in the successor Trustee, and
thereupon the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, duties and
obligations with respect to the Debt Securities of its predecessor hereunder,
with like effect as if originally named as Trustee herein; but, nevertheless, on
the written request of the Company or of the successor Trustee, the Trustee
ceasing to act shall, upon payment of the amounts then due it pursuant to the
provisions of Section 6.06, execute and deliver an instrument transferring to
such successor Trustee all the rights and powers of the Trustee so ceasing to
act and shall duly assign, transfer and deliver to such successor Trustee all
property and money held by such retiring Trustee hereunder.  Upon request of any
such successor Trustee, the Company shall execute any and all instruments in
writing for more fully and certainly vesting in and confirming to such successor
Trustee all such rights and powers.  Any Trustee ceasing to act shall,
nevertheless, retain a lien upon all property or funds held or collected by such
Trustee to secure any amounts then due it pursuant to the provisions of Section
6.06.

 

No successor Trustee shall accept appointment as provided in this Section unless
at the time of such acceptance such successor Trustee shall be eligible and
qualified under the provisions of Section 6.08.

 

In no event shall a retiring Trustee be liable for the acts or omissions of any
successor Trustee hereunder.

 

Upon acceptance of appointment by a successor Trustee as provided in this
Section, the Company shall mail notice of the succession of such Trustee
hereunder to the holders of Debt Securities at their addresses as they shall
appear on the Debt Security Register.  If the Company fails to mail such notice
within ten Business Days after the acceptance of appointment by the successor
Trustee, the successor Trustee shall cause such notice to be mailed at the
expense of the Company.

 


SECTION 6.11           SUCCESSION BY MERGER, ETC.


 

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, provided, that such corporation shall be otherwise eligible and
qualified under this Article.

 

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any of the Debt Securities shall have been
authenticated but not delivered, any

 

37

--------------------------------------------------------------------------------


 

such successor to the Trustee may adopt the certificate of authentication of any
predecessor Trustee, and deliver such Debt Securities so authenticated; and in
case at that time any of the Debt Securities shall not have been authenticated,
any successor to the Trustee may authenticate such Debt Securities either in the
name of any predecessor hereunder or in the name of the successor Trustee; and
in all such cases such certificates shall have the full force which it is
anywhere in the Debt Securities or in this Indenture provided that the
certificate of the Trustee shall have; provided, however, that the right to
adopt the certificate of authentication of any predecessor Trustee or
authenticate Debt Securities in the name of any predecessor Trustee shall apply
only to its successor or successors by merger, conversion or consolidation.

 


SECTION 6.12           AUTHENTICATING AGENTS.


 

There may be one or more Authenticating Agents appointed by the Trustee upon the
request of the Company with power to act on its behalf and subject to its
direction in the authentication and delivery of Debt Securities issued upon
exchange or registration of transfer thereof as fully to all intents and
purposes as though any such Authenticating Agent had been expressly authorized
to authenticate and deliver Debt Securities; provided, however, that the Trustee
shall have no liability to the Company for any acts or omissions of the
Authenticating Agent with respect to the authentication and delivery of Debt
Securities.  Any such Authenticating Agent shall at all times be a corporation
organized and doing business under the laws of the United States or of any state
thereof or of the District of Columbia authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of at least
$50,000,000 and being subject to supervision or examination by federal, state or
District of Columbia authority.  If such corporation publishes reports of
condition at least annually pursuant to law or the requirements of such
authority, then for the purposes of this Section the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  If at
any time an Authenticating Agent shall cease to be eligible in accordance with
the provisions of this Section, it shall resign immediately in the manner and
with the effect herein specified in this Section.

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of any Authenticating Agent, shall be the successor of
such Authenticating Agent hereunder, if such successor corporation is otherwise
eligible under this Section without the execution or filing of any paper or any
further act on the part of the parties hereto or such Authenticating Agent.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company.  The Trustee may at any time
terminate the agency of any Authenticating Agent with respect to the Debt
Securities by giving written notice of termination to such Authenticating Agent
and to the Company.  Upon receiving such a notice of resignation or upon such a
termination, or in case at any time any Authenticating Agent shall cease to be
eligible under this Section, the Trustee may, and upon the request of the
Company shall, promptly appoint a successor Authenticating Agent eligible under
this Section, shall give written notice of such appointment to the Company and
shall mail notice of such appointment to all holders of Debt Securities as the
names and addresses of such holders appear on the Debt

 

38

--------------------------------------------------------------------------------


 

Security Register.  Any successor Authenticating Agent, upon acceptance of its
appointment hereunder, shall become vested with all rights, powers, duties and
responsibilities of its predecessor hereunder, with like effect as if originally
named as Authenticating Agent herein.

 

The Company agrees to pay to any Authenticating Agent from time to time
reasonable compensation for its services.  Any Authenticating Agent shall have
no responsibility or liability for any action taken by it as such in accordance
with the directions of the Trustee.

 

ARTICLE VII
CONCERNING THE SECURITYHOLDERS

 


SECTION 7.01           ACTION BY SECURITYHOLDERS.


 

Whenever in this Indenture it is provided that the holders of a specified
percentage in aggregate principal amount of the Debt Securities or aggregate
liquidation amount of the Capital Securities may take any action (including the
making of any demand or request, the giving of any notice, consent or waiver or
the taking of any other action), the fact that at the time of taking any such
action the holders of such specified percentage have joined therein may be
evidenced (a) by any instrument or any number of instruments of similar tenor
executed by such Securityholders or holders of Capital Securities, as the case
may be, in person or by agent or proxy appointed in writing, or (b) by the
record of such holders of Debt Securities voting in favor thereof at any meeting
of such Securityholders duly called and held in accordance with the provisions
of Article VIII or of such holders of Capital Securities duly called and held in
accordance with the provisions of the Declaration, or (c) by a combination of
such instrument or instruments and any such record of such a meeting of such
Securityholders or holders of Capital Securities, as the case may be, or (d) by
any other method the Trustee deems satisfactory.

 

If the Company shall solicit from the Securityholders any request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, the Company may, at its option, as evidenced by an Officers’
Certificate, fix in advance a record date for such Debt Securities for the
determination of Securityholders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, but the Company shall have no obligation to do so.  If such a
record date is fixed, such request, demand, authorization, direction, notice,
consent, waiver or other action or revocation of the same may be given before or
after the record date, but only the Securityholders of record at the close of
business on the record date shall be deemed to be Securityholders for the
purposes of determining whether Securityholders of the requisite proportion of
outstanding Debt Securities have authorized or agreed or consented to such
request, demand, authorization, direction, notice, consent, waiver or other
action or revocation of the same, and for that purpose the outstanding Debt
Securities shall be computed as of the record date; provided, however, that no
such authorization, agreement or consent by such Securityholders on the record
date shall be deemed effective unless it shall become effective pursuant to the
provisions of this Indenture not later than six months after the record date.

 

39

--------------------------------------------------------------------------------


 


SECTION 7.02           PROOF OF EXECUTION BY SECURITYHOLDERS.


 

Subject to the provisions of Sections 6.01, 6.02 and 8.05, proof of the
execution of any instrument by a Securityholder or such Securityholder’s agent
or proxy shall be sufficient if made in accordance with such reasonable rules
and regulations as may be prescribed by the Trustee or in such manner as shall
be satisfactory to the Trustee.  The ownership of Debt Securities shall be
proved by the Debt Security Register or by a certificate of the Debt Security
registrar.  The Trustee may require such additional proof of any matter referred
to in this Section as it shall deem necessary.

 

The record of any Securityholders’ meeting shall be proved in the manner
provided in Section 8.06.

 


SECTION 7.03           WHO ARE DEEMED ABSOLUTE OWNERS.


 

Prior to due presentment for registration of transfer of any Debt Security, the
Company, the Trustee, any Authenticating Agent, any Paying Agent, any transfer
agent and any Debt Security registrar may deem the Person in whose name such
Debt Security shall be registered upon the Debt Security Register to be, and may
treat such Person as, the absolute owner of such Debt Security (whether or not
such Debt Security shall be overdue) for the purpose of receiving payment of or
on account of the principal of and premium, if any, and interest on such Debt
Security and for all other purposes; and none of the Company, the Trustee, any
Authenticating Agent, any Paying Agent, any transfer agent or any Debt Security
registrar shall be affected by any notice to the contrary.  All such payments so
made to any holder for the time being or upon such holder’s order shall be
valid, and, to the extent of the sum or sums so paid, effectual to satisfy and
discharge the liability for moneys payable upon any such Debt Security.

 


SECTION 7.04           DEBT SECURITIES OWNED BY COMPANY DEEMED NOT OUTSTANDING.


 

In determining whether the holders of the requisite aggregate principal amount
of Debt Securities have concurred in any direction, consent or waiver under this
Indenture, Debt Securities which are owned by the Company or any other obligor
on the Debt Securities or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company (other
than the Trust) or any other obligor on the Debt Securities shall be disregarded
and deemed not to be outstanding for the purpose of any such determination,
provided, that for the purposes of determining whether the Trustee shall be
protected in relying on any such direction, consent or waiver, only Debt
Securities which a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded.  Debt Securities so owned which have been pledged
in good faith may be regarded as outstanding for the purposes of this Section if
the pledgee shall establish to the satisfaction of the Trustee the pledgee’s
right to vote such Debt Securities and that the pledgee is not the Company or
any such other obligor or Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company or any
such other obligor.  In the case of a dispute as to such right, any decision by
the Trustee taken upon the advice of counsel shall be full protection to the
Trustee.

 

40

--------------------------------------------------------------------------------


 


SECTION 7.05           REVOCATION OF CONSENTS; FUTURE HOLDERS BOUND.


 

At any time prior to (but not after) the evidencing to the Trustee, as provided
in Section 7.01, of the taking of any action by the holders of the percentage in
aggregate principal amount of the Debt Securities specified in this Indenture in
connection with such action, any holder (in cases where no record date has been
set pursuant to Section 7.01) or any holder as of an applicable record date (in
cases where a record date has been set pursuant to Section 7.01) of a Debt
Security (or any Debt Security issued in whole or in part in exchange or
substitution therefor) the serial number of which is shown by the evidence to be
included in the Debt Securities the holders of which have consented to such
action may, by filing written notice with the Trustee at the Principal Office of
the Trustee and upon proof of holding as provided in Section 7.02, revoke such
action so far as concerns such Debt Security (or so far as concerns the
principal amount represented by any exchanged or substituted Debt Security). 
Except as aforesaid any such action taken by the holder of any Debt Security
shall be conclusive and binding upon such holder and upon all future holders and
owners of such Debt Security, and of any Debt Security issued in exchange or
substitution therefor or on registration of transfer thereof, irrespective of
whether or not any notation in regard thereto is made upon such Debt Security or
any Debt Security issued in exchange or substitution therefor.

 

ARTICLE VIII
SECURITYHOLDERS’ MEETINGS

 


SECTION 8.01           PURPOSES OF MEETINGS.


 

A meeting of Securityholders may be called at any time and from time to time
pursuant to the provisions of this Article VIII for any of the following
purposes:

 


(A)           TO GIVE ANY NOTICE TO THE COMPANY OR TO THE TRUSTEE, OR TO GIVE
ANY DIRECTIONS TO THE TRUSTEE, OR TO CONSENT TO THE WAIVING OF ANY DEFAULT
HEREUNDER AND ITS CONSEQUENCES, OR TO TAKE ANY OTHER ACTION AUTHORIZED TO BE
TAKEN BY SECURITYHOLDERS PURSUANT TO ANY OF THE PROVISIONS OF ARTICLE V;


 


(B)           TO REMOVE THE TRUSTEE AND NOMINATE A SUCCESSOR TRUSTEE PURSUANT TO
THE PROVISIONS OF ARTICLE VI;


 


(C)           TO CONSENT TO THE EXECUTION OF AN INDENTURE OR INDENTURES
SUPPLEMENTAL HERETO PURSUANT TO THE PROVISIONS OF SECTION 9.02; OR


 


(D)           TO TAKE ANY OTHER ACTION AUTHORIZED TO BE TAKEN BY OR ON BEHALF OF
THE HOLDERS OF ANY SPECIFIED AGGREGATE PRINCIPAL AMOUNT OF SUCH DEBT SECURITIES
UNDER ANY OTHER PROVISION OF THIS INDENTURE OR UNDER APPLICABLE LAW.


 


SECTION 8.02           CALL OF MEETINGS BY TRUSTEE.

 

The Trustee may at any time call a meeting of Securityholders to take any action
specified in Section 8.01, to be held at such time and at such place in The City
of New York, the Borough of Manhattan, or Wilmington, Delaware, as the Trustee
shall determine.  Notice of every meeting of the Securityholders, setting forth
the time and the place of such meeting and in

 

41

--------------------------------------------------------------------------------


 

general terms the action proposed to be taken at such meeting, shall be mailed
to holders of Debt Securities affected at their addresses as they shall appear
on the Debt Securities Register.  Such notice shall be mailed not less than 20
nor more than 180 days prior to the date fixed for the meeting.

 


SECTION 8.03           CALL OF MEETINGS BY COMPANY OR SECURITYHOLDERS.


 

In case at any time the Company pursuant to a Board Resolution, or the holders
of at least 10% in aggregate principal amount of the Debt Securities, as the
case may be, then outstanding, shall have requested the Trustee to call a
meeting of Securityholders, by written request setting forth in reasonable
detail the action proposed to be taken at the meeting, and the Trustee shall not
have mailed the notice of such meeting within 20 days after receipt of such
request, then the Company or such Securityholders may determine the time and the
place in Costa Mesa, California for such meeting and may call such meeting to
take any action authorized in Section 8.01, by mailing notice thereof as
provided in Section 8.02.

 


SECTION 8.04           QUALIFICATIONS FOR VOTING.


 

To be entitled to vote at any meeting of Securityholders, a Person shall be (a)
a holder of one or more Debt Securities or (b) a Person appointed by an
instrument in writing as proxy by a holder of one or more Debt Securities.  The
only Persons who shall be entitled to be present or to speak at any meeting of
Securityholders shall be the Persons entitled to vote at such meeting and their
counsel and any representatives of the Trustee and its counsel and any
representatives of the Company and its counsel.

 


SECTION 8.05           REGULATIONS.


 

Notwithstanding any other provisions of this Indenture, the Trustee may make
such reasonable regulations as it may deem advisable for any meeting of
Securityholders, in regard to proof of the holding of Debt Securities and of the
appointment of proxies, and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies, certificates and
other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall deem appropriate.

 

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Securityholders as provided in Section 8.03, in which case the Company or the
Securityholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman. A permanent chairman and a permanent secretary of
the meeting shall be elected by majority vote at the meeting.

 

Subject to the provisions of Section 7.04, at any meeting each holder of Debt
Securities with respect to which such meeting is being held or proxy therefor
shall be entitled to one vote for each $1,000 principal amount of Debt
Securities held or represented by such holder; provided, however, that no vote
shall be cast or counted at any meeting in respect of any Debt Security
challenged as not outstanding and ruled by the chairman of the meeting to be not
outstanding.  The chairman of the meeting shall have no right to vote other than
by virtue of Debt Securities held by such chairman or instruments in writing as
aforesaid duly designating such chairman as the Person to vote on behalf of
other Securityholders.  Any meeting of

 

42

--------------------------------------------------------------------------------


 

Securityholders duly called pursuant to the provisions of Section 8.02 or 8.03
may be adjourned from time to time by a majority of those present, whether or
not constituting a quorum, and the meeting may be held as so adjourned without
further notice.

 


SECTION 8.06           VOTING.


 

The vote upon any resolution submitted to any meeting of holders of Debt
Securities with respect to which such meeting is being held shall be by written
ballots on which shall be subscribed the signatures of such holders or of their
representatives by proxy and the serial number or numbers of the Debt Securities
held or represented by them.  The permanent chairman of the meeting shall
appoint two inspectors of votes who shall count all votes cast at the meeting
for or against any resolution and who shall make and file with the secretary of
the meeting their verified written reports in triplicate of all votes cast at
the meeting. A record in duplicate of the proceedings of each meeting of
Securityholders shall be prepared by the secretary of the meeting and there
shall be attached to said record the original reports of the inspectors of votes
on any vote by ballot taken thereat and affidavits by one or more Persons having
knowledge of the facts setting forth a copy of the notice of the meeting and
showing that said notice was mailed as provided in Section 8.02.  The record
shall show the serial numbers of the Debt Securities voting in favor of or
against any resolution. The record shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one of the
duplicates shall be delivered to the Company and the other to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting.

 

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

 


SECTION 8.07           QUORUM; ACTIONS.

 

The Persons entitled to vote a majority in aggregate principal amount of the
Debt Securities then outstanding shall constitute a quorum for a meeting of
Securityholders; provided, however, that if any action is to be taken at such
meeting with respect to a consent, waiver, request, demand, notice,
authorization, direction or other action which may be given by the holders of
not less than a specified percentage in aggregate principal amount of the Debt
Securities then outstanding, the Persons holding or representing such specified
percentage in aggregate principal amount of the Debt Securities then outstanding
will constitute a quorum.  In the absence of a quorum within 30 minutes of the
time appointed for any such meeting, the meeting shall, if convened at the
request of Securityholders, be dissolved.  In any other case, the meeting may be
adjourned for a period of not less than 10 days as determined by the permanent
chairman of the meeting prior to the adjournment of such meeting.  In the
absence of a quorum at any such adjourned meeting, such adjourned meeting may be
further adjourned for a period of not less than 10 days as determined by the
permanent chairman of the meeting prior to the adjournment of such adjourned
meeting.  Notice of the reconvening of any adjourned meeting shall be given as
provided in Section 8.02, except that such notice need be given only once not
less than five days prior to the date on which the meeting is scheduled to be
reconvened.  Notice of the reconvening of an adjourned meeting shall state
expressly the percentage, as provided above, of the aggregate principal amount
of the Debt Securities then outstanding which shall constitute a quorum.

 

43

--------------------------------------------------------------------------------


 

Except as limited by the proviso in the first paragraph of Section 9.02, any
resolution presented to a meeting or adjourned meeting duly reconvened at which
a quorum is present as aforesaid may be adopted by the affirmative vote of the
holders of a majority in aggregate principal amount of the Debt Securities then
outstanding; provided, however, that, except as limited by the proviso in the
first paragraph of Section 9.02, any resolution with respect to any consent,
waiver, request, demand, notice, authorization, direction or other action that
this Indenture expressly provides may be given by the holders of not less than a
specified percentage in outstanding principal amount of the Debt Securities may
be adopted at a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid only by the affirmative vote of the holders of
not less than such specified percentage in aggregate principal amount of the
Debt Securities then outstanding.

 

Any resolution passed or decision taken at any meeting of holders of Debt
Securities duly held in accordance with this Section shall be binding on all the
Securityholders, whether or not present or represented at the meeting.

 

ARTICLE IX
SUPPLEMENTAL INDENTURES

 


SECTION 9.01           SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF
SECURITYHOLDERS.


 

The Company, when authorized by a Board Resolution, and the Trustee may from
time to time and at any time enter into an indenture or indentures supplemental
hereto, without the consent of the Securityholders, for one or more of the
following purposes:

 


(A)           TO EVIDENCE THE SUCCESSION OF ANOTHER CORPORATION TO THE COMPANY,
OR SUCCESSIVE SUCCESSIONS, AND THE ASSUMPTION BY THE SUCCESSOR CORPORATION OF
THE COVENANTS, AGREEMENTS AND OBLIGATIONS OF THE COMPANY, PURSUANT TO ARTICLE XI
HEREOF;


 


(B)           TO ADD TO THE COVENANTS OF THE COMPANY SUCH FURTHER COVENANTS,
RESTRICTIONS OR CONDITIONS FOR THE PROTECTION OF THE HOLDERS OF DEBT SECURITIES
AS THE BOARD OF DIRECTORS SHALL CONSIDER TO BE FOR THE PROTECTION OF THE HOLDERS
OF SUCH DEBT SECURITIES, AND TO MAKE THE OCCURRENCE, OR THE OCCURRENCE AND
CONTINUANCE, OF A DEFAULT IN ANY OF SUCH ADDITIONAL COVENANTS, RESTRICTIONS OR
CONDITIONS A DEFAULT OR AN EVENT OF DEFAULT PERMITTING THE ENFORCEMENT OF ALL OR
ANY OF THE SEVERAL REMEDIES PROVIDED IN THIS INDENTURE AS HEREIN SET FORTH;
PROVIDED, HOWEVER, THAT IN RESPECT OF ANY SUCH ADDITIONAL COVENANT, RESTRICTION
OR CONDITION SUCH SUPPLEMENTAL INDENTURE MAY PROVIDE FOR A PARTICULAR PERIOD OF
GRACE AFTER DEFAULT (WHICH PERIOD MAY BE SHORTER OR LONGER THAN THAT ALLOWED IN
THE CASE OF OTHER DEFAULTS) OR MAY PROVIDE FOR AN IMMEDIATE ENFORCEMENT UPON
SUCH DEFAULT OR MAY LIMIT THE REMEDIES AVAILABLE TO THE TRUSTEE UPON SUCH
DEFAULT;

 


(C)           TO CURE ANY AMBIGUITY OR TO CORRECT OR SUPPLEMENT ANY PROVISION
CONTAINED HEREIN OR IN ANY SUPPLEMENTAL INDENTURE WHICH MAY BE DEFECTIVE OR
INCONSISTENT WITH ANY OTHER PROVISION CONTAINED HEREIN OR IN ANY SUPPLEMENTAL
INDENTURE, OR TO MAKE SUCH OTHER PROVISIONS IN REGARD TO MATTERS OR QUESTIONS
ARISING UNDER THIS INDENTURE, PROVIDED, THAT ANY SUCH ACTION SHALL NOT ADVERSELY
AFFECT THE INTERESTS OF THE HOLDERS OF THE DEBT SECURITIES THEN OUTSTANDING;

 

44

--------------------------------------------------------------------------------


 


(D)           TO ADD TO, DELETE FROM, OR REVISE THE TERMS OF DEBT SECURITIES,
INCLUDING, WITHOUT LIMITATION, ANY TERMS RELATING TO THE ISSUANCE, EXCHANGE,
REGISTRATION OR TRANSFER OF DEBT SECURITIES, INCLUDING TO PROVIDE FOR TRANSFER
PROCEDURES AND RESTRICTIONS SUBSTANTIALLY SIMILAR TO THOSE APPLICABLE TO THE
CAPITAL SECURITIES, AS REQUIRED BY SECTION 2.05 (FOR PURPOSES OF ASSURING THAT
NO REGISTRATION OF DEBT SECURITIES IS REQUIRED UNDER THE SECURITIES ACT),
PROVIDED, THAT ANY SUCH ACTION SHALL NOT ADVERSELY AFFECT THE INTERESTS OF THE
HOLDERS OF THE DEBT SECURITIES THEN OUTSTANDING (IT BEING UNDERSTOOD, FOR
PURPOSES OF THIS PROVISO, THAT TRANSFER RESTRICTIONS ON DEBT SECURITIES
SUBSTANTIALLY SIMILAR TO THOSE APPLICABLE TO CAPITAL SECURITIES SHALL NOT BE
DEEMED TO ADVERSELY AFFECT THE HOLDERS OF THE DEBT SECURITIES);


 


(E)           TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF APPOINTMENT
HEREUNDER BY A SUCCESSOR TRUSTEE WITH RESPECT TO THE DEBT SECURITIES AND TO ADD
TO OR CHANGE ANY OF THE PROVISIONS OF THIS INDENTURE AS SHALL BE NECESSARY TO
PROVIDE FOR OR FACILITATE THE ADMINISTRATION OF THE TRUSTS HEREUNDER BY MORE
THAN ONE TRUSTEE, PURSUANT TO THE REQUIREMENTS OF SECTION 6.10;


 


(F)            TO MAKE ANY CHANGE (OTHER THAN AS ELSEWHERE PROVIDED IN THIS
SECTION) THAT DOES NOT ADVERSELY AFFECT THE RIGHTS OF ANY SECURITYHOLDER IN ANY
MATERIAL RESPECT; OR


 


(G)           TO PROVIDE FOR THE ISSUANCE OF AND ESTABLISH THE FORM AND TERMS
AND CONDITIONS OF THE DEBT SECURITIES, TO ESTABLISH THE FORM OF ANY
CERTIFICATIONS REQUIRED TO BE FURNISHED PURSUANT TO THE TERMS OF THIS INDENTURE
OR THE DEBT SECURITIES, OR TO ADD TO THE RIGHTS OF THE HOLDERS OF DEBT
SECURITIES.


 

The Trustee is hereby authorized to join with the Company in the execution of
any such supplemental indenture, to make any further appropriate agreements and
stipulations which may be therein contained and to accept the conveyance,
transfer and assignment of any property thereunder, but the Trustee shall not be
obligated to, but may in its discretion, enter into any such supplemental
indenture which affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise.

 

Any supplemental indenture authorized by the provisions of this Section may be
executed by the Company and the Trustee without the consent of the holders of
any of the Debt Securities at the time outstanding, notwithstanding any of the
provisions of Section 9.02.


 


SECTION 9.02           SUPPLEMENTAL INDENTURES WITH CONSENT OF SECURITYHOLDERS.

 

With the consent (evidenced as provided in Section 7.01) of the holders of a
majority in aggregate principal amount of the Debt Securities at the time
outstanding affected by such supplemental indenture, the Company, when
authorized by a Board Resolution, and the Trustee may from time to time and at
any time enter into an indenture or indentures supplemental hereto (which shall
conform to the provisions of the Trust Indenture Act, then in effect, applicable
to indentures qualified thereunder) for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of this Indenture
or of any supplemental indenture or of modifying in any manner the rights of the
holders of the Debt Securities; provided, however, that no such supplemental
indenture shall, without the consent of the holders of each Debt Security then
outstanding and affected thereby, (i) change the Maturity Date of any Debt
Security, or reduce the principal amount thereof or any premium thereon, or

 

45

--------------------------------------------------------------------------------


 

reduce the rate (or manner of calculation of the rate) or extend the time of
payment of interest thereon, or reduce (other than as a result of the maturity
or earlier redemption of any such Debt Security in accordance with the terms of
this Indenture and such Debt Security) or increase the aggregate principal
amount of Debt Securities then outstanding, or change any of the redemption
provisions, or make the principal thereof or any interest or premium thereon
payable in any coin or currency other than United States Dollars, or impair or
affect the right of any Securityholder to institute suit for payment thereof, or
(ii) reduce the aforesaid percentage of Debt Securities the holders of which are
required to consent to any such supplemental indenture; and provided, further,
that if the Debt Securities are held by the Trust or the trustee of the Trust,
such supplemental indenture shall not be effective until the holders of a
majority in aggregate liquidation amount of the outstanding Capital Securities
shall have consented to such supplemental indenture; provided, further, that if
the consent of the Securityholder of each outstanding Debt Security is required,
such supplemental indenture shall not be effective until each holder of the
outstanding Capital Securities shall have consented to such supplemental
indenture.

 

Upon the request of the Company accompanied by a Board Resolution authorizing
the execution of any such supplemental indenture, and upon the filing with the
Trustee of evidence of the consent of Securityholders (and holders of Capital
Securities, if required) as aforesaid, the Trustee shall join with the Company
in the execution of such supplemental indenture unless such supplemental
indenture affects the Trustee’s own rights, duties or immunities under this
Indenture or otherwise, in which case the Trustee may in its discretion, but
shall not be obligated to, enter into such supplemental indenture.

 

Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Trustee shall transmit
by mail, first class postage prepaid, a notice, prepared by the Company, setting
forth in general terms the substance of such supplemental indenture, to the
Securityholders as their names and addresses appear upon the Debt Security
Register.  Any failure of the Trustee to mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.

 

It shall not be necessary for the consent of the Securityholders under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such consent shall approve the substance thereof.

 


SECTION 9.03           EFFECT OF SUPPLEMENTAL INDENTURES.


 

Upon the execution of any supplemental indenture pursuant to the provisions of
this Article IX, this Indenture shall be and be deemed to be modified and
amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties and immunities under this Indenture of the Trustee,
the Company and the holders of Debt Securities shall thereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments and all the terms and conditions of any such supplemental
indenture shall be and be deemed to be part of the terms and conditions of this
Indenture for any and all purposes.

 

46

--------------------------------------------------------------------------------


 


SECTION 9.04           NOTATION ON DEBT SECURITIES.


 

Debt Securities authenticated and delivered after the execution of any
supplemental indenture pursuant to the provisions of this Article IX may bear a
notation as to any matter provided for in such supplemental indenture.  If the
Company or the Trustee shall so determine, new Debt Securities so modified as to
conform, in the opinion of the Board of Directors of the Company, to any
modification of this Indenture contained in any such supplemental indenture may
be prepared and executed by the Company, authenticated by the Trustee or the
Authenticating Agent and delivered in exchange for the Debt Securities then
outstanding.

 


SECTION 9.05           EVIDENCE OF COMPLIANCE OF SUPPLEMENTAL INDENTURE TO BE
FURNISHED TO TRUSTEE.


 

The Trustee, subject to the provisions of Sections 6.01 and 6.02, shall, in
addition to the documents required by Section 14.06, receive an Officers’
Certificate as conclusive evidence that any supplemental indenture executed
pursuant hereto complies with the requirements of this Article IX.  The Trustee
shall also receive an Opinion of Counsel as conclusive evidence that any
supplemental indenture executed pursuant to this Article IX is authorized or
permitted by, and conforms to, the terms of this Article IX and that it is
proper for the Trustee under the provisions of this Article IX to join in the
execution thereof.

 

ARTICLE X
REDEMPTION OF SECURITIES

 


SECTION 10.01         OPTIONAL REDEMPTION.


 

The Company shall have the right, subject to the receipt by the Company of the
prior approval from the OTS, if then required under applicable capital
guidelines or policies of the OTS, to redeem the Debt Securities, in whole or
(provided that all accrued and unpaid interest has been paid on all Debt
Securities for all Interest Periods terminating on or prior to such date) from
time to time in part, on any Interest Payment Date on or after April 7, 2009
(each, an “Optional Redemption Date”), at the Optional Redemption Price.

 


SECTION 10.02         SPECIAL EVENT REDEMPTION.


 

If a Special Event shall occur and be continuing, the Company shall have the
right, subject to the receipt by the Company of prior approval from the OTS, if
then required under applicable capital guidelines or policies of the OTS, to
redeem the Debt Securities, in whole but not in part, at any time within 90 days
following the occurrence of such Special Event (the “Special Redemption Date”),
at the Special Redemption Price.  In the event that the Special Redemption Date
falls on a day prior to the LIBOR Determination Date for any Interest Period,
then the Company shall be required to pay to Securityholders, on the Business
Day following such LIBOR Determination Date, any additional amount of interest
that would have been payable on the Special Redemption Date had the amount of
interest determined on such LIBOR Determination Date been known on the first day
of such Interest Period.

 

47

--------------------------------------------------------------------------------


 


SECTION 10.03         NOTICE OF REDEMPTION; SELECTION OF DEBT SECURITIES.


 

In case the Company shall desire to exercise the right to redeem all, or, as the
case may be, any part of the Debt Securities, it shall fix a date for redemption
and shall mail, or cause the Trustee to mail (at the expense of the Company), a
notice of such redemption at least 30 and not more than 60 days prior to the
date fixed for redemption to the holders of Debt Securities so to be redeemed as
a whole or in part at their last addresses as the same appear on the Debt
Security Register.  Such mailing shall be by first class mail.  The notice if
mailed in the manner herein provided shall be conclusively presumed to have been
duly given, whether or not the holder receives such notice.  In any case,
failure to give such notice by mail or any defect in the notice to the holder of
any Debt Security designated for redemption as a whole or in part shall not
affect the validity of the proceedings for the redemption of any other Debt
Security.

 

Each such notice of redemption shall specify the CUSIP number, if any, of the
Debt Securities to be redeemed, the date fixed for redemption, the price (or
manner of calculation of the price) at which Debt Securities are to be redeemed,
the place or places of payment, that payment will be made upon presentation and
surrender of such Debt Securities, that interest accrued to the date fixed for
redemption will be paid as specified in said notice, and that on and after said
date interest thereon or on the portions thereof to be redeemed will cease to
accrue. If less than all the Debt Securities are to be redeemed, the notice of
redemption shall specify the numbers of the Debt Securities to be redeemed.  In
case the Debt Securities are to be redeemed in part only, the notice of
redemption shall state the portion of the principal amount thereof to be
redeemed and shall state that on and after the date fixed for redemption, upon
surrender of such Debt Security, a new Debt Security or Debt Securities in
principal amount equal to the unredeemed portion thereof will be issued.

 

Prior to 10:00 a.m., New York City time, on the Optional Redemption Date or the
Special Redemption Date specified in the notice of redemption given as provided
in this Section, the Company will deposit with the Trustee or with one or more
Paying Agents an amount of money sufficient to redeem on such date all the Debt
Securities so called for redemption at the applicable price therefor, together
with unpaid interest accrued to such date.

 

The Company will give the Trustee notice not less than 45 nor more than 75 days
prior to the date fixed for redemption as to the price at which the Debt
Securities are to be redeemed and the aggregate principal amount of Debt
Securities to be redeemed and the Trustee shall select, in such manner as in its
sole discretion it shall deem appropriate and fair, the Debt Securities or
portions thereof (in integral multiples of $1,000) to be redeemed.

 


SECTION 10.04         PAYMENT OF DEBT SECURITIES CALLED FOR REDEMPTION.

 

If notice of redemption has been given as provided in Section 10.03, the Debt
Securities or portions of Debt Securities with respect to which such notice has
been given shall become due and payable on the related Optional Redemption Date
or Special Redemption Date (as the case may be) and at the place or places
stated in such notice at the applicable price therefor, together with unpaid
interest accrued thereon to said Optional Redemption Date or the Special
Redemption Date (as the case may be), and on and after said Optional Redemption
Date or the Special Redemption Date (as the case may be) (unless the Company
shall default in the

 

48

--------------------------------------------------------------------------------


 

payment of such Debt Securities at the redemption price, together with unpaid
interest accrued thereon to said date) interest on the Debt Securities or
portions of Debt Securities so called for redemption shall cease to accrue.  On
presentation and surrender of such Debt Securities at a place of payment
specified in said notice, such Debt Securities or the specified portions thereof
shall be paid and redeemed by the Company at the applicable price therefor,
together with unpaid interest, if any, accrued thereon to said Optional
Redemption Date or the Special Redemption Date (as the case may be); provided,
however, that interest payable on any Interest Payment Date on or prior to said
Optional Redemption Date or the Special Redemption Date will be paid to the
holders on the relevant regular record date.

 

Upon presentation of any Debt Security redeemed in part only, the Company shall
execute and the Trustee shall authenticate and make available for delivery to
the holder thereof, at the expense of the Company, a new Debt Security or Debt
Securities of authorized denominations in principal amount equal to the
unredeemed portion of the Debt Security so presented.

 

ARTICLE XI
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 


SECTION 11.01         COMPANY MAY CONSOLIDATE, ETC., ON CERTAIN TERMS.

 

Nothing contained in this Indenture or in the Debt Securities shall prevent any
consolidation or merger of the Company with or into any other corporation or
corporations (whether or not affiliated with the Company) or successive
consolidations or mergers in which the Company or its successor or successors
shall be a party or parties, or shall prevent any sale, conveyance, transfer or
other disposition of all or substantially all of the property or capital stock
of the Company or its successor or successors to any other corporation (whether
or not affiliated with the Company or its successor or successors) authorized to
acquire and operate the same; provided, however, that the Company hereby
covenants and agrees that (i) upon any such consolidation, merger (where the
Company is not the surviving corporation), sale, conveyance, transfer or other
disposition, the successor entity shall be a corporation organized and existing
under the laws of the United States or any state thereof or the District of
Columbia (unless such corporation has (1) agreed to make all payments due in
respect of the Debt Securities or, if outstanding, the Trust Securities and the
Capital Securities Guarantee without withholding or deduction for, or on account
of, any taxes, duties, assessments or other governmental charges under the laws
or regulations of the jurisdiction of organization or residence (for tax
purposes) of such corporation or any political subdivision or taxing authority
thereof or therein unless required by applicable law, in which case such
corporation shall have agreed to pay such additional amounts as shall be
required so that the net amounts received and retained by the holders of such
Debt Securities or Trust Securities, as the case may be, after payment of all
taxes (including withholding taxes), duties, assessments or other governmental
charges, will be equal to the amounts that such holders would have received and
retained had no such taxes (including withholding taxes), duties, assessments or
other governmental charges been imposed, (2) irrevocably and unconditionally
consented and submitted to the jurisdiction of any United States federal court
or New York state court, in each case located in the Borough of Manhattan, The
City of New York, in respect of any action, suit or proceeding against it
arising out of or in connection with this Indenture, the Debt Securities, the
Capital Securities Guarantee or the

 

49

--------------------------------------------------------------------------------


 

Declaration and irrevocably and unconditionally waived, to the fullest extent
permitted by law, any objection to the laying of venue in any such court or that
any such action, suit or proceeding has been brought in an inconvenient forum
and (3) irrevocably appointed an agent in The City of New York for service of
process in any action, suit or proceeding referred to in clause (2) above) and
such corporation expressly assumes all of the obligations of the Company under
the Debt Securities, this Indenture, the Capital Securities Guarantee and the
Declaration and (ii) after giving effect to any such consolidation, merger,
sale, conveyance, transfer or other disposition, no Default or Event of Default
shall have occurred and be continuing.

 


SECTION 11.02         SUCCESSOR ENTITY TO BE SUBSTITUTED.


 

In case of any such consolidation, merger, sale, conveyance, transfer or other
disposition contemplated in Section 11.01 and upon the assumption by the
successor corporation, by supplemental indenture, executed and delivered to the
Trustee and reasonably satisfactory in form to the Trustee, of the due and
punctual payment of the principal of and premium, if any, and interest on all of
the Debt Securities and the due and punctual performance and observance of all
of the covenants and conditions of this Indenture to be performed or observed by
the Company, such successor corporation shall succeed to and be substituted for
the Company, with the same effect as if it had been named herein as the Company,
and thereupon the predecessor entity shall be relieved of any further liability
or obligation hereunder or upon the Debt Securities.  Such successor corporation
thereupon may cause to be signed, and may issue either in its own name or in the
name of the Company, any or all of the Debt Securities issuable hereunder which
theretofore shall not have been signed by the Company and delivered to the
Trustee or the Authenticating Agent; and, upon the order of such successor
corporation instead of the Company and subject to all the terms, conditions and
limitations in this Indenture prescribed, the Trustee or the Authenticating
Agent shall authenticate and deliver any Debt Securities which previously shall
have been signed and delivered by the officers of the Company to the Trustee or
the Authenticating Agent for authentication, and any Debt Securities which such
successor corporation thereafter shall cause to be signed and delivered to the
Trustee or the Authenticating Agent for that purpose.  All the Debt Securities
so issued shall in all respects have the same legal rank and benefit under this
Indenture as the Debt Securities theretofore or thereafter issued in accordance
with the terms of this Indenture as though all of such Debt Securities had been
issued at the date of the execution hereof.

 


SECTION 11.03         OPINION OF COUNSEL TO BE GIVEN TO TRUSTEE.

 

The Trustee, subject to the provisions of Sections 6.01 and 6.02, shall receive,
in addition to the Opinion of Counsel required by Section 9.05, an Opinion of
Counsel as conclusive evidence that any consolidation, merger, sale, conveyance,
transfer or other disposition, and any assumption, permitted or required by the
terms of this Article XI complies with the provisions of this Article XI.

 

50

--------------------------------------------------------------------------------

 

ARTICLE XII
SATISFACTION AND DISCHARGE OF INDENTURE

 

Section 12.01         Discharge of Indenture.

 

When (a) the Company shall deliver to the Trustee for cancellation all Debt
Securities theretofore authenticated (other than any Debt Securities which shall
have been destroyed, lost or stolen and which shall have been replaced or paid
as provided in Section 2.06) and not theretofore canceled, or (b) all the Debt
Securities not theretofore canceled or delivered to the Trustee for cancellation
shall have become due and payable, or are by their terms to become due and
payable within one year or are to be called for redemption within one year under
arrangements satisfactory to the Trustee for the giving of notice of redemption,
and the Company shall deposit with the Trustee, in trust, funds, which shall be
immediately due and payable, sufficient to pay at maturity or upon redemption
all of the Debt Securities (other than any Debt Securities which shall have been
destroyed, lost or stolen and which shall have been replaced or paid as provided
in Section 2.06) not theretofore canceled or delivered to the Trustee for
cancellation, including principal and premium, if any, and interest due or to
become due to the Maturity Date, any Optional Redemption Date or the Special
Redemption Date, as the case may be, but excluding, however, the amount of any
moneys for the payment of principal of and premium, if any, or interest on the
Debt Securities (1) theretofore repaid to the Company in accordance with the
provisions of Section 12.04, or (2) paid to any state or to the District of
Columbia pursuant to its unclaimed property or similar laws, and if in the case
of either clause (a) or (b) above the Company shall also pay or cause to be paid
all other sums payable hereunder by the Company, then this Indenture shall cease
to be of further effect except for the provisions of Sections 2.05, 2.06, 3.01,
3.02, 3.04, 6.06, 6.09 and 12.04 hereof, which shall survive until such Debt
Securities shall mature or are redeemed, as the case may be, and are paid in
full.  Thereafter, Sections 6.06, 6.09 and 12.04 shall survive, and the Trustee,
on demand of the Company accompanied by an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent herein provided for
relating to the satisfaction and discharge of this Indenture have been complied
with, and at the cost and expense of the Company, shall execute proper
instruments acknowledging satisfaction of and discharging this Indenture, the
Company, however, hereby agreeing to reimburse the Trustee for any costs or
expenses thereafter reasonably and properly incurred by the Trustee in
connection with this Indenture or the Debt Securities.

 

Section 12.02         Deposited Moneys to be Held in Trust by Trustee.


 

Subject to the provisions of Section 12.04, all moneys deposited with the
Trustee pursuant to Section 12.01 shall be held in trust and applied by it to
the payment, either directly or through any Paying Agent (including the Company
if acting as its own Paying Agent), to the holders of the particular Debt
Securities for the payment of which such moneys have been deposited with the
Trustee, of all sums due and to become due thereon for principal, premium, if
any, and interest.

 

51

--------------------------------------------------------------------------------


 

Section 12.03         Paying Agent to Repay Moneys Held.

 

Upon the satisfaction and discharge of this Indenture, all moneys then held by
any Paying Agent of the Debt Securities (other than the Trustee) shall, upon
demand of the Company, be repaid to the Company or paid to the Trustee, and
thereupon such Paying Agent shall be released from all further liability with
respect to such moneys.

 


SECTION 12.04         RETURN OF UNCLAIMED MONEYS.


 

Any moneys deposited with or paid to the Trustee or any Paying Agent for payment
of the principal of and premium, if any, or interest on Debt Securities and not
applied but remaining unclaimed by the holders of Debt Securities for two years
after the date upon which the principal of and premium, if any, or interest on
such Debt Securities, as the case may be, shall have become due and payable,
shall be repaid to the Company by the Trustee or such Paying Agent on written
demand; and the holder of any of the Debt Securities shall thereafter look only
to the Company for any payment which such holder may be entitled to collect and
all liability of the Trustee or such Paying Agent with respect to such moneys
shall thereupon cease.

 

ARTICLE XIII
IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
OFFICERS AND DIRECTORS

 

Section 13.01         Indenture and Debt Securities Solely Corporate
Obligations.

 

No recourse for the payment of the principal of or premium, if any, or interest
on any Debt Security, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Company in this Indenture or in any supplemental indenture, or in any such
Debt Security, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, stockholder, officer, director,
employee or agent, as such, past, present or future, of the Company or of any
predecessor or successor corporation of the Company, either directly or through
the Company or any successor corporation of the Company, whether by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise; it being expressly understood that all such
liability is hereby expressly waived and released as a condition of, and as a
consideration for, the execution of this Indenture and the issue of the Debt
Securities.

 

ARTICLE XIV
MISCELLANEOUS PROVISIONS

 


SECTION 14.01         SUCCESSORS.


 

All the covenants, stipulations, promises and agreements of the Company
contained in this Indenture shall bind its successors and assigns, whether so
expressed or not.

 


SECTION 14.02         OFFICIAL ACTS BY SUCCESSOR ENTITY.

 

Any act or proceeding by any provision of this Indenture authorized or required
to be done or performed by any board, committee or officer of the Company shall
and may be done

 

52

--------------------------------------------------------------------------------


 

and performed with like force and effect by the like board, committee, officer
or other authorized Person of any entity that shall at the time be the lawful
successor of the Company.

 


SECTION 14.03         SURRENDER OF COMPANY POWERS.


 

The Company, by instrument in writing executed by authority of 2/3 (two thirds)
of its Board of Directors and delivered to the Trustee, may surrender any of the
powers reserved to the Company and thereupon such power so surrendered shall
terminate both as to the Company and as to any permitted successor.

 


SECTION 14.04         ADDRESSES FOR NOTICES, ETC.


 

Any notice or demand which by any provision of this Indenture is required or
permitted to be given or served by the Trustee or by the Securityholders on the
Company may be given or served in writing by being deposited postage prepaid by
registered or certified mail in a post office letter box addressed (until
another address is filed by the Company with the Trustee for such purpose) to
the Company at 1600 Sunflower Avenue, 2nd Floor, Costa Mesa, California 92626,
Attention: John Shindler.  Any notice, direction, request or demand by any
Securityholder or the Company to or upon the Trustee shall be deemed to have
been sufficiently given or made, for all purposes, if given or made in writing
at the office of Wilmington Trust Company at Rodney Square North, 1100 North
Market Street, Wilmington, DE 19890-0001, Attention: Corporate Trust
Administration.

 


SECTION 14.05         GOVERNING LAW.


 

This Indenture and the Debt Securities shall each be governed by, and construed
in accordance with, the laws of the State of New York, without regard to
conflict of laws principles of said State other than Section 5-1401 of the New
York General Obligations Law.

 


SECTION 14.06         EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT.


 

Upon any application or demand by the Company to the Trustee to take any action
under any of the provisions of this Indenture, the Company shall furnish to the
Trustee an Officers’ Certificate stating that in the opinion of the signers all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and an Opinion of Counsel stating that,
in the opinion of such counsel, all such conditions precedent have been complied
with (except that no such Opinion of Counsel is required to be furnished to the
Trustee in connection with the authentication and issuance of Debt Securities).

 

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture (except certificates delivered pursuant to Section 3.05) shall
include (a) a statement that the person making such certificate or opinion has
read such covenant or condition and the definitions relating thereto; (b) a
brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based; (c) a statement that, in the opinion of such person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether

 

53

--------------------------------------------------------------------------------


 

or not such covenant or condition has been complied with; and (d) a statement as
to whether or not, in the opinion of such person, such condition or covenant has
been complied with.

 


SECTION 14.07         BUSINESS DAY CONVENTION.

 

Notwithstanding anything to the contrary contained herein, if any Interest
Payment Date, other than the Maturity Date, any Optional Redemption Date or the
Special Redemption Date, falls on a day that is not a Business Day, then any
interest payable will be paid on, and such Interest Payment Date will be moved
to, the next succeeding Business Day, and additional interest will accrue for
each day that such payment is delayed as a result thereof.  If the Maturity
Date, any Optional Redemption Date or the Special Redemption Date falls on a day
that is not a Business Day, then the principal, premium, if any, and/or interest
payable on such date will be paid on the next succeeding Business Day, and no
additional interest will accrue in respect of such payment made on such next
succeeding Business Day.

 


SECTION 14.08         TABLE OF CONTENTS, HEADINGS, ETC.


 

The table of contents and the titles and headings of the Articles and Sections
of this Indenture have been inserted for convenience of reference only, are not
to be considered a part hereof, and shall in no way modify or restrict any of
the terms or provisions hereof.

 


SECTION 14.09         EXECUTION IN COUNTERPARTS.


 

This Indenture may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

 


SECTION 14.10         SEPARABILITY.


 

In case any one or more of the provisions contained in this Indenture or in the
Debt Securities shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Indenture or of such Debt
Securities, but this Indenture and such Debt Securities shall be construed as if
such invalid, illegal or unenforceable provision had never been contained herein
or therein.

 


SECTION 14.11         ASSIGNMENT.

 

Subject to Article XI, the Company will have the right at all times to assign
any of its rights or obligations under this Indenture and the Debt Securities to
a direct or indirect wholly owned Subsidiary of the Company; provided, however,
that, in the event of any such assignment, the Company will remain liable for
all such obligations. Subject to the foregoing, this Indenture is binding upon
and inures to the benefit of the parties hereto and their respective successors
and assigns. This Indenture may not otherwise be assigned by the parties
thereto.

 

54

--------------------------------------------------------------------------------


 


SECTION 14.12         ACKNOWLEDGMENT OF RIGHTS.


 

The Company acknowledges that, with respect to any Debt Securities held by the
Trust or a trustee of the Trust, if such trustee of the Trust fails to enforce
its rights under this Indenture as the holder of Debt Securities held as the
assets of the Trust after the holders of a majority in aggregate liquidation
amount of the outstanding Capital Securities of the Trust have so directed in
writing such trustee, a holder of record of such Capital Securities may, to the
fullest extent permitted by law, institute legal proceedings directly against
the Company to enforce such trustee’s rights under this Indenture without first
instituting any legal proceedings against such trustee or any other Person. 
Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing and such event is attributable to the failure of the Company to pay
interest or premium, if any, on or principal of the Debt Securities on the date
such interest, premium, if any, or principal is otherwise due and payable (or,
in the case of redemption, on the related Optional Redemption Date or the
Special Redemption Date (as the case may be)), the Company acknowledges that a
holder of outstanding Capital Securities of the Trust may directly institute a
proceeding against the Company for enforcement of payment to such holder
directly of the principal of or premium, if any, or interest on the Debt
Securities having an aggregate principal amount equal to the aggregate
liquidation amount of the Capital Securities of such holder on or after the
respective due date (or Optional Redemption Date or Special Redemption Date (as
the case may be)) specified in the Debt Securities.

 

ARTICLE XV
SUBORDINATION OF DEBT SECURITIES

 


SECTION 15.01         AGREEMENT TO SUBORDINATE.


 

The Company covenants and agrees, and each holder of Debt Securities issued
hereunder and under any supplemental indenture (the “Additional Provisions”) by
such holder’s acceptance thereof likewise covenants and agrees, that all Debt
Securities shall be issued subject to the provisions of this Article XV; and
each holder of a Debt Security, whether upon original issue or upon transfer or
assignment thereof, accepts and agrees to be bound by such provisions.

 

The payment by the Company of the payments due on all Debt Securities issued
hereunder and under any Additional Provisions shall, to the extent and in the
manner hereinafter set forth, be subordinated and junior in right of payment to
the prior payment in full of all Senior Indebtedness of the Company, whether
outstanding at the date of this Indenture or thereafter incurred.

 

No provision of this Article XV shall prevent the occurrence of any default or
Event of Default hereunder.

 


SECTION 15.02         DEFAULT ON SENIOR INDEBTEDNESS.

 

In the event and during the continuation of any default by the Company in the
payment of principal, premium, interest or any other payment due on any Senior
Indebtedness of the Company following any applicable grace period, or in the
event that the maturity of any Senior Indebtedness of the Company has been
accelerated because of a default, and such acceleration has not been rescinded
or canceled and such Senior Indebtedness has not been paid

 

55

--------------------------------------------------------------------------------


 

in full, then, in either case, no payment shall be made by the Company with
respect to the payments due on the Debt Securities.

 

In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee or any Securityholder when such payment is prohibited by the
preceding paragraph of this Section, such payment shall, subject to Section
15.06, be held in trust for the benefit of, and shall be paid over or delivered
to, the holders of Senior Indebtedness or their respective representatives, or
to the trustee or trustees under any indenture pursuant to which any of such
Senior Indebtedness may have been issued, as their respective interests may
appear, but only to the extent that the holders of the Senior Indebtedness (or
their representative or representatives or trustee) notify the Trustee in
writing within 90 days of such payment of the amounts then due and owing on the
Senior Indebtedness and only the amounts specified in such notice to the Trustee
shall be paid to the holders of Senior Indebtedness.

 


SECTION 15.03         LIQUIDATION; DISSOLUTION; BANKRUPTCY.


 

Upon any payment by the Company or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution, winding-up, liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency, receivership or
other proceedings, all amounts due upon all Senior Indebtedness of the Company
shall first be paid in full, or payment thereof provided for in money in
accordance with its terms, before any payment is made by the Company on the Debt
Securities; and upon any such dissolution, winding-up, liquidation or
reorganization, any payment by the Company, or distribution of assets of the
Company of any kind or character, whether in cash, property or securities, to
which the Securityholders or the Trustee would be entitled to receive from the
Company, except for the provisions of this Article XV, shall be paid by the
Company, or by any receiver, trustee in bankruptcy, liquidating trustee, agent
or other Person making such payment or distribution, or by the Securityholders
or by the Trustee under this Indenture if received by them or it, directly to
the holders of Senior Indebtedness of the Company (pro rata to such holders on
the basis of the respective amounts of Senior Indebtedness held by such holders,
as calculated by the Company) or their representative or representatives, or to
the trustee or trustees under any indenture pursuant to which any instruments
evidencing such Senior Indebtedness may have been issued, as their respective
interests may appear, to the extent necessary to pay such Senior Indebtedness in
full, in money or money’s worth, after giving effect to any concurrent payment
or distribution to or for the holders of such Senior Indebtedness, before any
payment or distribution is made to the Securityholders or to the Trustee.

 

In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Company of any kind or character, whether in cash, property or
securities, prohibited by the foregoing shall be received by the Trustee or any
Securityholder before all Senior Indebtedness of the Company is paid in full, or
provision is made for such payment in money in accordance with its terms, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of such Senior Indebtedness or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing such Senior Indebtedness
may have been issued, as their respective interests may appear, as calculated by
the Company, for application to the payment of all Senior Indebtedness of the
Company remaining unpaid to the extent necessary to pay such

 

56

--------------------------------------------------------------------------------


 

Senior Indebtedness in full in money in accordance with its terms, after giving
effect to any concurrent payment or distribution to or for the benefit of the
holders of such Senior Indebtedness.

 

For purposes of this Article XV, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article XV with respect to
the Debt Securities to the payment of all Senior Indebtedness of the Company,
that may at the time be outstanding, provided, that (a) such Senior Indebtedness
is assumed by the new corporation, if any, resulting from any such
reorganization or readjustment, and (b) the rights of the holders of such Senior
Indebtedness are not, without the consent of such holders, altered by such
reorganization or readjustment.  The consolidation of the Company with, or the
merger of the Company into, another corporation or the liquidation or
dissolution of the Company following the conveyance, transfer or other
disposition of its property as an entirety, or substantially as an entirety, to
another corporation upon the terms and conditions provided for in Article XI of
this Indenture shall not be deemed a dissolution, winding-up, liquidation or
reorganization for the purposes of this Section if such other corporation shall,
as a part of such consolidation, merger, conveyance or transfer, comply with the
conditions stated in Article XI of this Indenture.  Nothing in Section 15.02 or
in this Section shall apply to claims of, or payments to, the Trustee under or
pursuant to Section 6.06 of this Indenture.

 


SECTION 15.04         SUBROGATION.

 

Subject to the payment in full of all Senior Indebtedness of the Company, the
Securityholders shall be subrogated to the rights of the holders of such Senior
Indebtedness to receive payments or distributions of cash, property or
securities of the Company applicable to such Senior Indebtedness until all
payments due on the Debt Securities shall be paid in full; and, for the purposes
of such subrogation, no payments or distributions to the holders of such Senior
Indebtedness of any cash, property or securities to which the Securityholders or
the Trustee would be entitled except for the provisions of this Article XV, and
no payment over pursuant to the provisions of this Article XV to or for the
benefit of the holders of such Senior Indebtedness by Securityholders or the
Trustee, shall, as between the Company, its creditors other than holders of
Senior Indebtedness of the Company, and the holders of the Debt Securities be
deemed to be a payment or distribution by the Company to or on account of such
Senior Indebtedness.  It is understood that the provisions of this Article XV
are, and are intended, solely for the purposes of defining the relative rights
of the holders of the Debt Securities, on the one hand, and the holders of such
Senior Indebtedness, on the other hand.

 

Nothing contained in this Article XV or elsewhere in this Indenture, any
Additional Provisions or in the Debt Securities is intended to or shall impair,
as between the Company, its creditors other than the holders of Senior
Indebtedness of the Company, and the holders of the Debt Securities, the
obligation of the Company, which is absolute and unconditional, to pay to the
holders of the Debt Securities all payments on the Debt Securities as and when
the same shall become due and payable in accordance with their terms, or is
intended to or shall affect the relative rights of the holders of the Debt
Securities and creditors of the Company other than the holders of Senior
Indebtedness of the Company, nor shall anything

 

57

--------------------------------------------------------------------------------


 

herein or therein prevent the Trustee or the holder of any Debt Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article XV of the
holders of such Senior Indebtedness in respect of cash, property or securities
of the Company received upon the exercise of any such remedy.

 

Upon any payment or distribution of assets of the Company referred to in this
Article XV, the Trustee, subject to the provisions of Article VI of this
Indenture, and the Securityholders shall be entitled to conclusively rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidation trustee,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the Securityholders, for the purposes of ascertaining the Persons
entitled to participate in such distribution, the holders of Senior Indebtedness
and other indebtedness of the Company, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article XV.

 


SECTION 15.05         TRUSTEE TO EFFECTUATE SUBORDINATION.


 

Each Securityholder, by such Securityholder’s acceptance thereof, authorizes and
directs the Trustee on such Securityholder’s behalf to take such action as may
be necessary or appropriate to effectuate the subordination provided in this
Article XV and appoints the Trustee such Securityholder’s attorney-in-fact for
any and all such purposes.

 


SECTION 15.06         NOTICE BY THE COMPANY.


 

The Company shall give prompt written notice to a Responsible Officer of the
Trustee at the Principal Office of the Trustee of any fact known to the Company
that would prohibit the making of any payment of moneys to or by the Trustee in
respect of the Debt Securities pursuant to the provisions of this Article XV. 
Notwithstanding the provisions of this Article XV or any other provision of this
Indenture or any Additional Provisions, the Trustee shall not be charged with
knowledge of the existence of any facts that would prohibit the making of any
payment of moneys to or by the Trustee in respect of the Debt Securities
pursuant to the provisions of this Article XV unless and until a Responsible
Officer of the Trustee at the Principal Office of the Trustee shall have
received written notice thereof from the Company or a holder or holders of
Senior Indebtedness or from any trustee therefor; and before the receipt of any
such written notice, the Trustee, subject to the provisions of Article VI of
this Indenture, shall be entitled in all respects to assume that no such facts
exist; provided, however, that if the Trustee shall not have received the notice
provided for in this Section at least two Business Days prior to the date upon
which by the terms hereof any money may become payable for any purpose
(including, without limitation, the payment of the principal of or premium, if
any, or interest on any Debt Security), then, anything herein contained to the
contrary notwithstanding, the Trustee shall have full power and authority to
receive such money and to apply the same to the purposes for which they were
received, and shall not be affected by any notice to the contrary that may be
received by it within two Business Days prior to such date.

 

The Trustee, subject to the provisions of Article VI of this Indenture, shall be
entitled to conclusively rely on the delivery to it of a written notice by a
Person representing

 

58

--------------------------------------------------------------------------------


 

himself or herself to be a holder of Senior Indebtedness of the Company (or a
trustee or representative on behalf of such holder) to establish that such
notice has been given by a holder of such Senior Indebtedness or a trustee or
representative on behalf of any such holder or holders.  In the event that the
Trustee determines in good faith that further evidence is required with respect
to the right of any Person as a holder of such Senior Indebtedness to
participate in any payment or distribution pursuant to this Article XV, the
Trustee may request such Person to furnish evidence to the reasonable
satisfaction of the Trustee as to the amount of such Senior Indebtedness held by
such Person, the extent to which such Person is entitled to participate in such
payment or distribution and any other facts pertinent to the rights of such
Person under this Article XV, and, if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment.

 


SECTION 15.07         RIGHTS OF THE TRUSTEE; HOLDERS OF SENIOR INDEBTEDNESS.


 

The Trustee, in its individual capacity, shall be entitled to all the rights set
forth in this Article XV in respect of any Senior Indebtedness at any time held
by it, to the same extent as any other holder of Senior Indebtedness, and
nothing in this Indenture or any Additional Provisions shall deprive the Trustee
of any of its rights as such holder.

 

With respect to the holders of Senior Indebtedness of the Company, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture or any Additional Provisions against the Trustee.  The
Trustee shall not owe or be deemed to owe any fiduciary duty to the holders of
such Senior Indebtedness and, subject to the provisions of Article VI of this
Indenture, the Trustee shall not be liable to any holder of such Senior
Indebtedness if it shall pay over or deliver to Securityholders, the Company or
any other Person money or assets to which any holder of such Senior Indebtedness
shall be entitled by virtue of this Article XV or otherwise.

 

Nothing in this Article XV shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 6.06.

 


SECTION 15.08         SUBORDINATION MAY NOT BE IMPAIRED.


 

No right of any present or future holder of any Senior Indebtedness of the
Company to enforce subordination as herein provided shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of the
Company, or by any act or failure to act, in good faith, by any such holder, or
by any noncompliance by the Company, with the terms, provisions and covenants of
this Indenture, regardless of any knowledge thereof that any such holder may
have or otherwise be charged with.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Company may, at any time and from time to
time, without the consent of or notice to the Trustee or the Securityholders,
without incurring responsibility to the Securityholders and without impairing or
releasing the subordination provided in this Article XV or the obligations
hereunder of the holders of the Debt Securities to the holders of such Senior
Indebtedness, do any one or more of the following: (a) change the manner, place
or terms of

 

59

--------------------------------------------------------------------------------


 

payment or extend the time of payment of, or renew or alter, such Senior
Indebtedness, or otherwise amend or supplement in any manner such Senior
Indebtedness or any instrument evidencing the same or any agreement under which
such Senior Indebtedness is outstanding; (b) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing such
Senior Indebtedness; (c) release any Person liable in any manner for the
collection of such Senior Indebtedness; and (d) exercise or refrain from
exercising any rights against the Company or any other Person.

 

60

--------------------------------------------------------------------------------


 

Wilmington Trust Company, in its capacity as Trustee, hereby accepts the trusts
in this Indenture declared and provided, upon the terms and conditions herein
above set forth.

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

 

 

PACIFIC PREMIER BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

as Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

61

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF DEBT SECURITY

 

[FORM OF FACE OF SECURITY]

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY
BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) TWO YEARS (OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k) UNDER THE SECURITIES
ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND (Z) THE
LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE (AS DEFINED IN RULE 405 UNDER
THE SECURITIES ACT) OF THE COMPANY WAS THE HOLDER OF THIS SECURITY OR SUCH
INTEREST OR PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY (A)
TO THE COMPANY, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER”, AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3), (7) OR (8) OF
RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY OR SUCH
INTEREST OR PARTICIPATION FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-US PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR (E) ABOVE TO REQUIRE THE DELIVERY OF
AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT
IN ACCORDANCE WITH THE

 

A-1

--------------------------------------------------------------------------------


 

INDENTURE, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY.  THE HOLDER OF THIS
SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR
THEREOF, AS THE CASE MAY BE, AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, UNLESS SUCH
PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38,
90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF
THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT PROHIBITED BY SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING. 
ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR
THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO APPLICABLE
STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF.  ANY
ATTEMPTED TRANSFER OF THIS SECURITY IN DENOMINATIONS OF LESS THAN $100,000 SHALL
BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED
TRANSFEREE

 

A-2

--------------------------------------------------------------------------------


 

SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT
OF DISTRIBUTIONS ON THIS SECURITY OR SUCH INTEREST OR PARTICIPATION, AND SUCH
PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN THIS
SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN.

 

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”).  THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF THE
DEPOSITORS AND THE CLAIMS OF GENERAL AND SECURED CREDITORS OF THE COMPANY, IS
INELIGIBLE AS COLLATERAL FOR A LOAN BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
AND IS NOT SECURED.

 

Floating Rate Junior Subordinated Debt Security due 2034

of

PACIFIC PREMIER BANCORP, INC.

 

PACIFIC PREMIER BANCORP, INC., a bank holding company incorporated in the State
of Delaware (the “Company”, which term includes any successor permitted under
the Indenture (as defined herein)), for value received, promises to pay to
Wilmington Trust Company, not in its individual capacity but solely as
Institutional Trustee for PPBI Trust I, a Delaware statutory trust, or
registered assigns, the principal amount of TEN MILLION THREE HUNDRED TEN
THOUSAND DOLLARS ($10,310,000) on April 6, 2034 (the “Maturity Date”) (or any
Optional Redemption Date or the Special Redemption Date, each as defined herein,
or any earlier date of acceleration of the maturity of this Debt Security), and
to pay interest on the outstanding principal amount of this Debt Security from
March 25, 2004, or from the most recent Interest Payment Date (as defined below)
to which interest has been paid or duly provided for, quarterly (subject to
deferral as set forth herein) in arrears on January 7, April 7, July 7 and
October 7 of each year, commencing on July 7, 2004 (each, an “Interest Payment
Date”), at a floating rate per annum, which, with respect to any Interest Period
(as defined in the Indenture), will be equal to LIBOR (as defined in the
Indenture), as determined on the LIBOR Determination Date (as defined in the
Indenture) for such Interest Period (or, in the case of the first Interest
Period, will be 1.11%), plus 2.75% (the “Interest Rate”) (provided that the
Interest Rate for any Interest Period may not exceed the highest rate permitted
by New York law, as the same may be modified by United States law of general
application) until the principal hereof shall have been paid or duly provided
for, and on any overdue principal and (without duplication and to the extent
that payment of such interest is enforceable under applicable law) on any
overdue installment of interest at an annual rate equal to the then applicable
Interest Rate, compounded quarterly.  The amount of interest payable for any
Interest Period shall be computed on the basis of a 360-day year and the actual
number of days elapsed in such Interest Period.

 

The interest installment so payable, and punctually paid or duly provided for,
on any Interest Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Debt Security (or one or more Predecessor Securities,
as defined in the Indenture) is

 

A-3

--------------------------------------------------------------------------------


 

registered at the close of business on the “regular record date” for such
interest installment, which shall be the fifteenth day prior to such Interest
Payment Date, whether or not such day is a Business Day (as defined herein). 
Any such interest installment (other than Deferred Interest (as defined herein))
not punctually paid or duly provided for shall forthwith cease to be payable to
the holders on such regular record date and may be paid to the Person in whose
name this Debt Security (or one or more Predecessor Securities) is registered at
the close of business on a special record date to be fixed by the Trustee for
the payment of such defaulted interest, notice whereof shall be given to the
holders of the Debt Securities not less than 10 days prior to such special
record date, all as more fully provided in the Indenture.

 

Payment of the principal of and premium, if any, and interest on this Debt
Security due on the Maturity Date, any Optional Redemption Date or the Special
Redemption Date, as the case may be, shall be made in immediately available
funds against presentation and surrender of this Debt Security at the office or
agency of the Trustee maintained for that purpose in Wilmington, Delaware, or at
the office or agency of any other Paying Agent appointed by the Company
maintained for that purpose in Wilmington, Delaware or Sacramento, California. 
Payment of interest on this Debt Security due on any Interest Payment Date other
than the Maturity Date, any Optional Redemption Date or the Special Redemption
Date, as the case may be, shall be made at the option of the Company by check
mailed to the holder thereof at such address as shall appear in the Debt
Security Register or by wire transfer of immediately available funds to an
account appropriately designated by the holder hereof.  Notwithstanding the
foregoing, so long as the holder of this Debt Security is the Institutional
Trustee, payment of the principal of and premium, if any, and interest on this
Debt Security shall be made in immediately available funds when due at such
place and to such account as may be designated by the Institutional Trustee. 
All payments in respect of this Debt Security shall be payable in any coin or
currency of the United States of America that at the time of payment is legal
tender for payment of public and private debts.

 

Notwithstanding anything to the contrary contained herein, if any Interest
Payment Date, other than the Maturity Date, any Optional Redemption Date or the
Special Redemption Date, falls on a day that is not a Business Day, then any
interest payable will be paid on, and such Interest Payment Date will be moved
to, the next succeeding Business Day, and additional interest will accrue for
each day that such payment is delayed as a result thereof.  If the Maturity
Date, any Optional Redemption Date or the Special Redemption Date falls on a day
that is not a Business Day, then the principal, premium, if any, and/or interest
payable on such date will be paid on the next succeeding Business Day, and no
additional interest will accrue in respect of such payment made on such next
succeeding Business Day.

 

So long as no Event of Default has occurred and is continuing, the Company shall
have the right, from time to time and without causing an Event of Default, to
defer payments of interest on the Debt Securities by extending the interest
payment period on the Debt Securities at any time and from time to time during
the term of the Debt Securities, for up to 20 consecutive quarterly periods
(each such extended interest payment period, together with all previous and
further consecutive extensions thereof, is referred to herein as an “Extension
Period”).  No Extension Period may end on a date other than an Interest Payment
Date or extend beyond the Maturity Date, any Optional Redemption Date or the
Special Redemption Date, as the case may be.  During any Extension Period,
interest will continue to accrue on the Debt Securities, and

 

A-4

--------------------------------------------------------------------------------


 

interest on such accrued interest (such accrued interest and interest thereon
referred to herein as “Deferred Interest”) will accrue at an annual rate equal
to the Interest Rate applicable during such Extension Period, compounded
quarterly from the date such Deferred Interest would have been payable were it
not for the Extension Period, to the extent permitted by applicable law.  No
interest or Deferred Interest (except any Additional Amounts (as defined in the
Indenture) that may be due and payable) shall be due and payable during an
Extension Period, except at the end thereof.  At the end of any Extension
Period, the Company shall pay all Deferred Interest then accrued and unpaid on
the Debt Securities; provided, however, that during any Extension Period, the
Company may not (i) declare or pay any dividends or distributions on, or redeem,
purchase, acquire, or make a liquidation payment with respect to, any of the
Company’s capital stock, (ii) make any payment of principal of or premium, if
any, or interest on or repay, repurchase or redeem any debt securities of the
Company that rank pari passu in all respects with or junior in interest to the
Debt Securities or (iii) make any payment under any guarantees of the Company
that rank in all respects pari passu with or junior in respect to the Capital
Securities Guarantee   (other than (a) repurchases, redemptions or other
acquisitions of shares of capital stock of the Company (A) in connection with
any employment contract, benefit plan or other similar arrangement with or for
the benefit of one or more employees, officers, directors or consultants, (B) in
connection with a dividend reinvestment or stockholder stock purchase plan or
(C) in connection with the issuance of capital stock of the Company (or
securities convertible into or exercisable for such capital stock), as
consideration in an acquisition transaction entered into prior to such Extension
Period, (b) as a result of any exchange or conversion of any class or series of
the Company’s capital stock (or any capital stock of a subsidiary of the
Company) for any class or series of the Company’s capital stock or of any class
or series of the Company’s indebtedness for any class or series of the Company’s
capital stock, (c) the purchase of fractional interests in shares of the
Company’s capital stock pursuant to the conversion or exchange provisions of
such capital stock or the security being converted or exchanged, (d) any
declaration of a dividend in connection with any stockholder’s rights plan, or
the issuance of rights, stock or other property under any stockholder’s rights
plan, or the redemption or repurchase of rights pursuant thereto or (e) any
dividend in the form of stock, warrants, options or other rights where the
dividend stock or the stock issuable upon exercise of such warrants, options or
other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior to such stock).  Prior to the termination of any
Extension Period, the Company may further extend such Extension Period,
provided, that no Extension Period (including all previous and further
consecutive extensions that are part of such Extension Period) shall exceed 20
consecutive quarterly periods.  Upon the termination of any Extension Period and
upon the payment of all Deferred Interest, the Company may commence a new
Extension Period, subject to the foregoing requirements.  The Company must give
the Trustee notice of its election to begin or extend an Extension Period at
least one Business Day prior to the regular record date applicable to the next
succeeding Interest Payment Date.

 

The indebtedness evidenced by this Debt Security is, to the extent provided in
the Indenture, subordinate and junior in right of payment to the prior payment
in full of all Senior Indebtedness (as defined in the Indenture), and this Debt
Security is issued subject to the provisions of the Indenture with respect
thereto.  Each holder of this Debt Security, by accepting the same, (a) agrees
to and shall be bound by such provisions, (b) authorizes and directs the Trustee
on such holder’s behalf to take such action as may be necessary or appropriate
to acknowledge or effectuate the subordination so provided and (c) appoints the
Trustee such

 

A-5

--------------------------------------------------------------------------------


 

holder’s attorney-in-fact for any and all such purposes.  Each holder hereof, by
such holder’s acceptance hereof, hereby waives all notice of the acceptance of
the subordination provisions contained herein and in the Indenture by each
holder of Senior Indebtedness, whether now outstanding or hereafter incurred,
and waives reliance by each such holder upon said provisions.

 

The Company waives diligence, presentment, demand for payment, notice of
nonpayment, notice of protest, and all other demands and notices.

 

This Debt Security shall not be entitled to any benefit under the Indenture
hereinafter referred to and shall not be valid or become obligatory for any
purpose until the certificate of authentication hereon shall have been signed by
or on behalf of the Trustee.

 

The provisions of this Debt Security are continued on the reverse side hereof
and such continued provisions shall for all purposes have the same effect as
though fully set forth at this place.

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this certificate.

 

 

PACIFIC PREMIER BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

,

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Debt Securities referred to in the within-mentioned
Indenture.

 

 

WILMINGTON TRUST COMPANY,

 

 not in its individual capacity but solely as

 

 the Trustee

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

Dated:

 

,

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF SECURITY]

 

This Debt Security is one of a duly authorized series of debt securities of the
Company (collectively, the “Debt Securities”), all issued or to be issued
pursuant to an Indenture (the “Indenture”), dated as of March 25, 2004, duly
executed and delivered between the Company and Wilmington Trust Company, as
Trustee (the “Trustee”), to which Indenture and all indentures supplemental
thereto reference is hereby made for a description of the rights, limitations of
rights, obligations, duties and immunities thereunder of the Trustee, the
Company and the holders of the Debt Securities of which this Debt Security is a
part.

 

Upon the occurrence and continuation of a Tax Event, an Investment Company Event
or a Capital Treatment Event (each, a “Special Event”), the Company shall have
the right to redeem this Debt Security, at its option, in whole with all other
Debt Securities but not in part, at any time, within 90 days following the
occurrence of such Special Event (the “Special Redemption Date”), at the Special
Redemption Price (as defined herein).  In the event that the Special Redemption
Date falls on a day prior to the LIBOR Determination Date for any Interest
Period, then the Company shall be required to pay to Securityholders, on the
Business Day following such LIBOR Determination Date, any additional amount of
interest that would have been payable on the Special Redemption Date had the
amount of interest determined on such LIBOR Determination Date been known on the
first day of such Interest Period.

 

The Company shall also have the right to redeem this Debt Security at its
option, in whole or (provided that all accrued and unpaid interest has been paid
on all Debt Securities for all Interest Periods terminating on or prior to such
date) from time to time in part, on any Interest Payment Date on or after April
7, 2009 (each, an “Optional Redemption Date”), at the Optional Redemption Price
(as defined herein).

 

Any redemption pursuant to the preceding two paragraphs will be made, subject to
receipt by the Company of prior approval from the Office of Thrift Supervision
(the “OTS”) if then required under applicable capital guidelines or policies of
the OTS, upon not less than 30 days’ nor more than 60 days’ prior written
notice.  If the Debt Securities are only partially redeemed by the Company, the
Debt Securities will be redeemed pro rata or by any other method utilized by the
Trustee.  In the event of redemption of this Debt Security in part only, a new
Debt Security or Debt Securities for the unredeemed portion hereof will be
issued in the name of the holder hereof upon the cancellation hereof.

 

“Optional Redemption Price” means an amount in cash equal to 100% of the
principal amount of this Debt Security being redeemed plus unpaid interest
accrued thereon to the related Optional Redemption Date.

 

“Special Redemption Price” means, with respect to the redemption of this Debt
Security following a Special Event, an amount in cash equal to 103.525% of the
principal amount of this Debt Security to be redeemed prior to April 7, 2005 and
thereafter equal to the percentage of the principal amount of this Debt Security
that is specified below for the Special Redemption Date plus, in each case,
unpaid interest accrued thereon to the Special Redemption Date:

 

A-8

--------------------------------------------------------------------------------


 

Special Redemption During the 12-Month
Period Beginning April 7,

 

Percentage of Principal Amount

 

 

 

 

 

2005

 

103.140

%

 

 

 

 

2006

 

102.355

%

 

 

 

 

2007

 

101.570

%

 

 

 

 

2008

 

100.785

%

 

 

 

 

2009 and thereafter

 

100.000

%

 

In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of all of the Debt Securities may be declared,
and, in certain cases, shall ipso facto become, due and payable, and upon any
such declaration of acceleration shall become due and payable, in each case, in
the manner, with the effect and subject to the conditions provided in the
Indenture.

 

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of a majority in aggregate principal amount of the
Debt Securities at the time outstanding affected thereby, as specified in the
Indenture, to execute supplemental indentures for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
the Indenture or of any supplemental indenture or of modifying in any manner the
rights of the holders of the Debt Securities; provided, however, that no such
supplemental indenture shall, among other things, without the consent of the
holders of each Debt Security then outstanding and affected thereby (i) change
the Maturity Date of any Debt Security, or reduce the principal amount thereof
or any premium thereon, or reduce the rate (or manner of calculation of the
rate) or extend the time of payment of interest thereon, or reduce (other than
as a result of the maturity or earlier redemption of any such Debt Security in
accordance with the terms of the Indenture and such Debt Security) or increase
the aggregate principal amount of Debt Securities then outstanding, or change
any of the redemption provisions, or make the principal thereof or any interest
or premium thereon payable in any coin or currency other than United States
Dollars, or impair or affect the right of any holder to institute suit for
payment thereof, or (ii) reduce the aforesaid percentage of Debt Securities the
holders of which are required to consent to any such supplemental indenture. 
The Indenture also contains provisions permitting the holders of a majority in
aggregate principal amount of the Debt Securities at the time outstanding, on
behalf of the holders of all the Debt Securities, to waive any past default in
the performance of any of the covenants contained in the Indenture, or
established pursuant to the Indenture, and its consequences, except (a) a
default in payments due in respect of any of the Debt Securities, (b) in respect
of covenants or provisions of the Indenture which cannot be modified or amended
without the consent of the holder of each Debt Security affected, or (c) in
respect of the covenants of the Company relating to its ownership of Common
Securities of the Trust.  Any such consent or waiver by the holder of this Debt
Security (unless revoked as provided in the Indenture) shall be conclusive and
binding upon such holder and upon all future holders and owners of this Debt
Security and of any Debt Security issued in exchange

 

A-9

--------------------------------------------------------------------------------


 

herefor or in place hereof (whether by registration of transfer or otherwise),
irrespective of whether or not any notation of such consent or waiver is made
upon this Debt Security.

 

No reference herein to the Indenture and no provision of this Debt Security or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to make all payments due on this Debt Security at
the time and place and at the rate and in the money herein prescribed.

 

As provided in the Indenture and subject to certain limitations herein and
therein set forth, this Debt Security is transferable by the holder hereof on
the Debt Security Register (as defined in the Indenture) of the Company, upon
surrender of this Debt Security for registration of transfer at the office or
agency of the Trustee in Wilmington, Delaware, or at any other office or agency
of the Company in Wilmington, Delaware or Sacramento, California, accompanied by
a written instrument or instruments of transfer in form satisfactory to the
Company or the Trustee duly executed by the holder hereof or such holder’s
attorney duly authorized in writing, and thereupon one or more new Debt
Securities of authorized denominations and for the same aggregate principal
amount will be issued to the designated transferee or transferees.  No service
charge will be made for any such registration of transfer, but the Company or
the Trustee may require payment of a sum sufficient to cover any tax, fee or
other governmental charge payable in relation thereto as specified in the
Indenture.

 

Prior to due presentment for registration of transfer of this Debt Security, the
Company, the Trustee, any Authenticating Agent, any Paying Agent, any transfer
agent and the Debt Security registrar may deem and treat the holder hereof as
the absolute owner hereof (whether or not this Debt Security shall be overdue
and notwithstanding any notice of ownership or writing hereon) for the purpose
of receiving payment of the principal of and premium, if any, and interest on
this Debt Security and for all other purposes, and none of the Company, the
Trustee, any Authenticating Agent, any Paying Agent, any transfer agent or any
Debt Security registrar shall be affected by any notice to the contrary.

 

As provided in the Indenture and subject to certain limitations herein and
therein set forth, Debt Securities are exchangeable for a like aggregate
principal amount of Debt Securities of different authorized denominations, as
requested by the holder surrendering the same.

 

The Debt Securities are issuable only in registered certificated form without
coupons.

 

No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this Debt Security, or for any claim based hereon, or otherwise
in respect hereof, or based on or in respect of the Indenture, against any
incorporator, stockholder, officer, director, employee or agent, past, present
or future, as such, of the Company or of any predecessor or successor
corporation of the Company, whether by virtue of any constitution, statute or
rule of law, or by the enforcement of any assessment or penalty or otherwise,
all such liability being, by the acceptance hereof and as part of the
consideration for the issuance hereof, expressly waived and released.

 

A-10

--------------------------------------------------------------------------------


 

All terms used but not defined in this Debt Security shall have the meanings
assigned to them in the Indenture.

 

THIS DEBT SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF
SAID STATE OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

A-11

--------------------------------------------------------------------------------